Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 1 of 173 PageID #: 19




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,

                          Plaintiff,                      Civil Action-
                                                          No. _________
        against –

TOWN OF BROOKHAVEN,

                           Defendant.
---------------------------------------------------x

                                         CONSENT JUDGMENT
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 2 of 173 PageID #: 20




                                                         TABLE OF CONTENTS

I.         JURISDICTION AND VENUE ...................................................................................................... 3
II.        APPLICABILITY ............................................................................................................................ 3
III.       DEFINITIONS................................................................................................................................. 4
IV.        CIVIL PENALTY............................................................................................................................ 6
V.         COMPLIANCE REQUIREMENTS ................................................................................................ 6
VI.        SUPPLEMENTAL ENVIRONMENTAL PROJECT ................................................................... 12
VII.       REPORTING REQUIREMENTS ................................................................................................. 15
VIII.      STIPULATED PENALTIES ......................................................................................................... 17
IX.        FORCE MAJEURE ....................................................................................................................... 21
X.         DISPUTE RESOLUTION ............................................................................................................. 23
XI.        INFORMATION COLLECTION AND RETENTION................................................................. 25
XII.       EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ...................................................... 27
XIII.      COSTS ........................................................................................................................................... 29
XIV.       NOTICES....................................................................................................................................... 29
XV.        EFFECTIVE DATE ....................................................................................................................... 31
XVI.       RETENTION OF JURISDICTION ............................................................................................... 31
XVII. APPENDICES ............................................................................................................................... 31
XVIII. MODIFICATION .......................................................................................................................... 31
XIX.       TERMINATION ............................................................................................................................ 32
XX.        PUBLIC PARTICIPATION .......................................................................................................... 33
XXI.       SIGNATORIES/SERVICE............................................................................................................ 33
XXII. INTEGRATION ............................................................................................................................ 33
XXIII. FINAL JUDGMENT ..................................................................................................................... 34




                                                                             ii
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 3 of 173 PageID #: 21




                                             RECITATIONS

       A. Plaintiff United States of America, on behalf of the United States Environmental

Protection Agency (“EPA”), has filed a Complaint in this action, pursuant to Section 113(b) of

the Clean Air Act (“CAA” or the “Act”), 42 U.S.C. § 7413(b), alleging, inter alia, that

Defendant, Town of Brookhaven (the “Town”) violated its CAA Title V operating permit (“Title

V permit”), the Act, and the landfill regulations promulgated under the Act, codified at 40 C.F.R.

Part 60, Subpart WWW (“Landfill NSPS”) and at 40 C.F.R. Part 63, Subpart AAAA (“Landfill

MACT”), at the Brookhaven Landfill (the “Landfill”), including the Brookhaven Landfill Gas

Recovery Facility, located at 350 Horseblock Road, Yaphank, New York.

       B. The Town has a population of approximately 450,000 residents. The Town owns and

operates the Landfill for the benefit of the Town’s residents and the surrounding Long Island

region. The Landfill consists of six cells, the first of which was constructed in 1974. The Town

currently uses Cell 6 where it accepts construction and demolition debris and ash residue as a

byproduct of resource recovery for disposal. The Town is permitted to accept up to 2,700 tons a

day of waste at the Landfill. The Town holds a solid waste management facility permit and a

Title V permit for the Landfill, both issued by the New York State Department of Environmental

Conservation (“NYSDEC”).

       C. In 2008, during NYSDEC’s renewal process for the Town’s Title V permit, EPA

objected to one condition in the draft permit relating to operation of the Sulfa Treat hydrogen

sulfide control system used to treat landfill gas. EPA required Sulfa Treat to be operated

continuously and issued a Compliance Order to the Town in 2009. The Town timely complied

with the Order. Between 2008 and 2011, EPA issued four Requests for Information under

Section 114 of the Act and the Town cooperated by providing detailed responsive information.
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 4 of 173 PageID #: 22




In 2011, EPA issued a Finding of Violation to the Town alleging violations of the Act and its

implementing regulations. The Town has worked cooperatively with EPA since 2011 in an

effort to address the alleged violations.

           D. The United States alleges in the Complaint that the Town violated the Landfill NSPS

and the Landfill MACT.

           E. The United States also alleges that the Town violated its Title V permit.

           F. The Town does not admit any liability to the United States arising out of the

transactions or occurrences alleged in the Complaint.

           G. The Parties seek to avoid further litigation and work cooperatively on issues related to

conditions at the Landfill, including addressing elevated temperatures in interior wellheads. The

injunctive relief set forth in this Consent Judgment is intended to, inter alia, ensure operation of

the Landfill in accordance with applicable law.

           H. The Town represents that due to the COVID-19 public health emergency, it is

experiencing significant budget shortfalls that are expected to endure for at least the next twelve

months.

           I. The Parties recognize, and the Court by entering this Consent Judgment finds, that this

Consent Judgment has been negotiated by the Parties in good faith and will avoid litigation

between the Parties and that this Consent Judgment is fair, reasonable, and in the public interest.

           NOW, THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue of fact or law, except as provided in Section I, and with the consent of the

Parties,




                                                    2
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 5 of 173 PageID #: 23




       IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

                               I.   JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action, pursuant to 28

U.S.C. §§ 1331, 1345, and 1355, and Section 113(b) of the Act, 42 U.S.C. § 7413(b), and over

the Parties. Venue lies in this District pursuant to Section 113(b) of the Act, 42 U.S.C.

§ 7413(b), and 28 U.S.C. §§ 1391(b) and (c), and 1395(a), because the Landfill is located in this

judicial district, and the violations alleged in the Complaint are alleged to have occurred in this

judicial district. For purposes of this Consent Judgment, or any action to enforce this Consent

Judgment, the Town consents to the Court’s jurisdiction over this Consent Judgment and any

such action and over the Town and consents to venue in this judicial district.

       2.      For purposes of this Consent Judgment, the Town agrees that the Complaint states

claims upon which relief may be granted pursuant to Section 113(b) of the Act, 42 U.S.C. §

7413(b). Notice of commencement of this action has been given to the State of New York,

specifically, the New York State Department of Environmental Conservation, as required by

Section 113(b) of the Act, 42 U.S.C. § 7413(b). The Parties desire to resolve all claims that were

asserted by the United States with respect to the matters covered herein without the necessity of

litigation, and without admission, adjudication or determination of any issue of fact or law. The

matters covered herein arise out of or in connection with the violations alleged in the Complaint.

                                      II.   APPLICABILITY

       3.      The provisions of this Consent Judgment apply to and are binding upon the

United States, and upon the Town and any successors, assigns, or other entities or persons

otherwise bound by law.




                                                  3
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 6 of 173 PageID #: 24




       4.      No transfer of ownership or operation of the Landfill, whether in compliance with

the procedures of this Paragraph or otherwise, shall relieve the Town of its obligations to ensure

that the terms of this Consent Judgment are implemented. At least 30 Days prior to such

transfer, the Town shall provide a copy of this Consent Judgment to the proposed transferee and

shall simultaneously provide written notice of the prospective transfer, together with a copy of

the proposed or final written transfer agreement, to the United States and EPA.

       5.      Any attempt to transfer ownership or operation of the Landfill without complying

with Paragraph 4 constitutes a violation of this Consent Judgment.

       6.      The Town shall provide a copy of this Consent Judgment to all officials,

employees, and agents whose duties might reasonably include compliance with any provision of

this Consent Judgment, as well as to any contractor retained to perform work required under this

Consent Judgment. The Town shall condition any such contract upon performance of the work

in conformity with the terms of this Consent Judgment.

       7.      In any action to enforce this Consent Judgment, the Town shall not raise as a

defense the failure by any of its officers, directors, employees, agents, or contractors to take any

actions necessary to comply with the provisions of this Consent Judgment.

                                        III. DEFINITIONS

       8.      Terms used in this Consent Judgment that are defined in the Act or in regulations

promulgated pursuant to the Act shall have the meanings assigned to them in the Act or the

regulations found at 40 C.F.R. § 60.751 unless otherwise provided in this Consent Judgment.

Whenever the terms set forth below are used in this Consent Judgment, the following definitions

shall apply:

               a.       “Complaint” shall mean the complaint filed by the United States in this



                                                  4
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 7 of 173 PageID #: 25




action;

               b.        “Consent Judgment” shall mean this Consent Judgment and all appendices

attached hereto (listed in Section XVII);

               c.        “Day” shall mean a calendar day unless expressly stated to be a business

day. In computing any period of time under this Consent Judgment, where the last day would

fall on a Saturday, Sunday, or federal holiday, the period shall run until the close of business of

the next business day;

               d.        “The Town” shall mean the Town of Brookhaven, New York;

               e.        “EPA” shall mean the United States Environmental Protection Agency

and any of its successor departments or agencies;

               f.        “Effective Date” shall have the definition provided in Section XV;

               g.        “Landfill” shall mean the landfill owned and operated by the Town,

located at 350 Horseblock Road, Yaphank, New York, including the Brookhaven Landfill Gas

Recovery Facility;

               h.        “Interest” shall mean the interest rate specified in 28 U.S.C.

§ 1961;

               i.        “Paragraph” shall mean a portion of this Consent Judgment identified by

an Arabic numeral;

               j.        “Parties” shall mean the United States and the Town;

               k.        “Section” shall mean a portion of this Consent Judgment identified by a

roman numeral;

               l.        “Supplemental Environmental Project” or “SEP” shall mean the

environmentally beneficial project required by Section VI of this Consent Judgment;



                                                   5
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 8 of 173 PageID #: 26




               m.      “United States” shall mean the United States of America, acting on behalf

of the Environmental Protection Agency.

                                     IV. CIVIL PENALTY

       9.      Within 60 Days after the Effective Date, the Town shall pay $249,166 as a civil

penalty.

       10.     The Town shall pay the civil penalty due by FedWire Electronic Funds Transfer

(“EFT”) to the United States Department of Justice in accordance with written instructions to be

provided by the United States Attorney’s Office to the Town, following entry of the Consent

Judgment. At the time of payment, the Town shall send a copy of the EFT authorization form

and the EFT transaction record, together with a transmittal letter to the United States in

accordance with Section XIV of this Consent Judgment (Notices); by email to

cinwd_acctsreceivable@epa.gov; or by mail to:

               EPA Cincinnati Finance Office
               26 West Martin Luther King Drive
               Cincinnati, Ohio 45268
               Attention: Finance, Mail Code: NWD

The letter shall state that the payment is for the civil penalty owed pursuant to the Consent

Judgment in United States v. Town of Brookhaven, and shall reference the civil action number,

the USAO number and DOJ case number 90-5-2-1-09884/1.

       11.     The Town shall not deduct any penalties paid under this Consent Judgment

pursuant to this Section or Section VIII (Stipulated Penalties) in calculating its federal income

tax.

                       V.   COMPLIANCE REQUIREMENTS

       12.     General Duty Requirements. The Town shall comply with 40 C.F.R. §§ 60.11(d)

and 63.6(e), and maintain and operate the Landfill and all associated air pollution control


                                                 6
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 9 of 173 PageID #: 27




equipment in a manner consistent with good air pollution control practices for minimizing

emissions.

       13.     Landfill NSPS, Landfill MACT, and Title V Permit. Except as provided herein,

as of the Effective Date, the Town shall comply with all provisions of Landfill NSPS (i.e., 40

CFR 60, Subpart WWW), the Landfill MACT, and the Town’s Title V permit.

       14.     GCCS Design Plan. The Town shall continue to operate and expand a Gas

Collection and Treatment System (“GCCS”) for the entire Landfill as follows:

               a.     As of the Effective Date, the Town shall operate the GCCS in accordance

with the existing GCCS design plan. The Town submitted to the United States a landfill gas

collector (LGC) decommissioning request for inactive LGCs dated May 6, 2019, together with

supporting data requested by EPA. The monitoring, recordkeeping and reporting provisions of

the Landfill NSPS and the Landfill MACT shall not apply to the inactive LGCs identified

pending EPA’s decision on the request. If EPA approves the inactive status of one or more of

the LGCs identified in the decommissioning request, the approved inactive LGCs will no longer

be subject to the Landfill NSPS and the Landfill MACT. If EPA does not approve the inactive

status of one or more LGCs identified in the decommissioning request, the Town will be required

to bring those LGCs into compliance with the Landfill NSPS and the Landfill MACT within 30

Days of the date of EPA’s disapproval of the inactive status of those LGCs.

               b.     The Town shall submit an updated GCCS design plan to EPA within ten

months after the Effective Date. The design plan must meet the requirements of 40 C.F.R. §§

60.752(b)(2) and 60.759.

               c.     The Town shall modify, as necessary, and continue to operate the GCCS

as provided in the updated GCCS design plan within 120 Days after EPA approval of the



                                                7
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 10 of 173 PageID #: 28




 updated GCCS design plan.

                 d.     The Town shall submit updated existing conditions site plans of the GCCS

 within 45 Days after modifying the GCCS or if no modifications have been made, submit

 updated existing conditions site plans of the GCCS within 45 Days of EPA’s approval of the

 updated GCCS design plan.

           15.   SO2 Control Operation. The Town shall continuously operate the Landfill’s Sulfa

 Treat system such that the SO2 emission rate shall not exceed 235.0 tons per year to be calculated

 on a 12-month rolling basis, and 53.7 pounds per hour on a 30-day rolling average basis, and an

 hourly emission rate of 195.8 pounds per hour.

           16.   New Flare. Within 30 days after the Effective Date, the Town shall begin the

 public procurement process for the design and installation of a new flare that comports with the

 specifications identified in the Air Quality Impact Analysis Report dated January 2015. The

 Town shall complete the major equipment procurement process by awarding a bid within 120

 days after the Effective Date. The Town shall complete the field installation procurement

 process by awarding a bid within 180 Days after the Effective Date.

           17.   The Town shall commence construction of the field installation of the new flare

 within 60 days after awarding the bid for the field installation.

           18.   The Town shall complete the installation of the new flare within 300 days after

 the Effective Date.

           19.   The Town shall submit a performance test protocol for the new flare to EPA for

 review and approval within 60 days after the permitting authority issues a modified Title V

 permit.




                                                   8
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 11 of 173 PageID #: 29




          20.   The Town shall conduct a performance test of the new flare, in accordance with

 the approved performance test protocol, pursuant to 40 C.F.R. § 60.754(d) to demonstrate

 compliance with 40 C.F.R. § 60.752(b)(2)(iii)(B) within 180 days of the initial startup of the new

 flare.

          21.   The Town shall submit the performance test report for the new flare within 45

 days after completion of the performance test.

          22.   SO2 Monitoring Plan. To demonstrate compliance with the requirements of

 Paragraph 15 (SO2 Control Operation), within 120 Days after the Effective Date, the Town shall

 install and operate a continuous hydrogen sulfide (H2S) process/fuel gas monitoring system that

 collects a measurement at least every 30 minutes. Measured H2S concentration of the landfill

 gas, along with gas flow rate, will be used to calculate hourly average SO2 mass emissions. The

 SO2 Monitoring Plan is more fully described in Appendix A. If the Town experiences one or

 more operational malfunction occurrences with the monitoring system that impede the collection

 of H2S measurement data, the Town shall, within 48 hours of the occurrence of the malfunction,

 provide written notice to EPA of the type of operational malfunction that occurred. The Town

 shall follow up within 5 Days of such written notice with a brief report describing the possible

 cause of the malfunction, if it can be ascertained, and a schedule for investigation of the cause of

 the malfunction and a schedule for the repair or replacement of the monitoring system. EPA

 shall approve or disapprove the proposed schedule. If EPA approves the proposed schedule, the

 Town shall implement it. If EPA disapproves the proposed schedule, the Town may invoke

 dispute resolution in accordance with the provisions of Section X of this Consent Judgment.

 During any period of H2S monitor unavailability, the Town shall provide for temporary




                                                  9
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 12 of 173 PageID #: 30




 alternative monitoring until the H2S monitoring system is available, which may include manual

 colorimetric indicator tube readings.

        23.     Surface Methane Monitoring Protocol. Within 60 days of the Effective Date, the

 Town shall submit to EPA for approval a Surface Methane Monitoring Protocol that meets the

 requirements of 40 CFR §§ 60.753(d) and 755(c), and describes the specific procedures the

 Town uses to monitor methane over the surface of the Landfill. The Surface Methane

 Monitoring Protocol is described more fully in Appendix B. Within 30 Days of approval of the

 Protocol by EPA, the Town shall implement and maintain performance of surface monitoring in

 accordance with the Protocol.

        24.     Permitting Requirements. Within 120 Days after the Effective Date, the Town

 shall apply to the appropriate permitting authority to permanently include any applicable

 requirements (e.g., SO2 control operation, performance and operational requirements, inclusion

 of 40 C.F.R. Part 60, Subpart WWW, 40 C.F.R. Part 63, Subpart AAAA, 40 C.F.R. § 60.11(d)

 and 40 C.F.R. § 63.6(e)) (as applicable requirements) into a federally enforceable permit, in such

 a way that the requirements will survive termination of this consent decree, and that identifies the

 authority for inclusion of the requirements in the Title V permit. In accordance with applicable

 laws and their implementing regulations, the Town shall also file any applications necessary to

 incorporate the requirements of the permit into a Title V operating permit for the Landfill.

        25.     Other Permits. Where any compliance obligation under this Consent Judgment

 requires the Town to obtain a federal, state, or local permit or approval, the Town shall submit

 timely and complete applications and take all other actions necessary to obtain all such permits

 or approvals. The Town may seek relief under the provisions of Section IX (Force Majeure) for

 any delay in the performance of any such obligation resulting from a failure to obtain, or a delay



                                                 10
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 13 of 173 PageID #: 31




 in obtaining, any permit or approval required to fulfill such obligation, if the Town has submitted

 timely and complete applications and has taken all other actions necessary to obtain all such

 permits or approvals.

           26.   The compliance requirements of this Consent Judgment do not relieve the Town

 of any compliance obligations required by the Act or its implementing regulations, or by any

 other federal, state, or local law, regulation, permit, or other requirement.

           27.   Within 30 days of the Effective Date, the Town shall collect all the necessary

 monitoring data that will be used in performing the Elevated Temperature Analysis described in

 Paragraph 29. The Town intends to retain SCS Engineers to collect the monitoring data. The

 Town shall provide this monitoring data to the approved consultant performing the Elevated

 Temperature Analysis as provided in Paragraph 29.

           28.   Selection of Elevated Temperature Consultant. The Town shall identify to EPA

 for its approval a person or persons who will perform the Elevated Temperature Analysis. The

 person(s) shall have experience in successfully remediating subsurface elevated temperature

 events.

           29.   Elevated Temperature Analysis and Report. Within 60 days after the Effective

 Date, the Town shall, through the EPA-approved Elevated Temperature Consultant, commence a

 comprehensive evaluation of the landfill’s elevated gas temperatures (“Elevated Temperature

 Analysis”). The Elevated Temperature Analysis shall be completed within ten months after the

 Effective Date. Within 60 days of completing the Elevated Temperature Analysis, the Town

 shall, through the EPA- approved Elevated Temperature Consultant, submit to EPA a report of

 the findings of the Elevated Temperature Analysis (the “Report”). The Report shall include, for

 EPA’s approval, recommendations of corrective action to address the elevated temperatures at



                                                   11
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 14 of 173 PageID #: 32




 the landfill and to bring the landfill’s operations into compliance with the Landfill NSPS, and a

 schedule for completion of such corrective action. The Report must be signed by an official with

 knowledge of the analysis and shall bear the certification specified in Paragraph 41. Upon

 EPA’s approval of the Report, the Town shall implement all recommendations for corrective

 action described in the Report and in accordance with the schedule in the Report, provided

 however, that if the Town believes one or more recommendations is not commercially

 reasonable, the Town may apply to EPA for relief, and if EPA approves, the Town is not

 required to implement such recommendation(s).

                     VI.   SUPPLEMENTAL ENVIRONMENTAL PROJECT

        30.     The Town shall, within 240 Days of the Effective Date, implement the

 Supplemental Environmental Project (“SEP”) described herein, in accordance with this Consent

 Judgment including Appendix C.

        31.     With regard to the SEP, the Town certifies the truth and accuracy of each of the

 following:

                a.     that, as of the date of executing this Consent Judgment, the Town is not

 required to perform or develop the SEP by any federal, state, or local law or regulation and is not

 required to perform or develop the SEP by agreement, grant, or as injunctive relief awarded in

 any other action in any forum;

                b.     that the SEP is not a project that the Town was planning or intending to

 construct, perform, or implement other than in settlement of the claims resolved in this Consent

 Judgment;

                c.     that the Town is not a party to any open federal financial assistance

 transaction that is funding or could be used to fund the same activities described in the SEP, nor



                                                 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 15 of 173 PageID #: 33




 has the same activity been described in an unsuccessful federal financial assistance transaction

 proposal submitted to EPA within two years of the date of this settlement (unless the project was

 barred from funding as statutorily ineligible). For purposes of these certifications, the term

 “open federal financial assistance transaction” refers to a grant, cooperative agreement, loan,

 federally guaranteed loan, or other mechanism for providing federal financial assistance whose

 performance period has not yet expired; and

                d.        that the Town has not received and will not receive credit for the SEP in

 any other enforcement action; and that the Town will not receive any reimbursement for any

 portion of the SEP from any other person.

        32.     SEP Progress Reports. The Town shall submit quarterly SEP progress reports

 electronically to the United States and EPA in accordance with Section XIV (Notices). The first

 quarterly SEP progress report will be due no later than one month following the end of the

 calendar-year quarter (i.e., by January 31, April 30, July 31, and October 31) after the Effective

 Date and will cover the first reporting period after the Effective Date. Each subsequent quarterly

 report will be due no later than 30 days after the end of the previous calendar quarter. The Town

 shall submit quarterly SEP reports from the Effective Date of the Consent Judgment until

 completion of the SEP. The progress reports shall contain the following information:

                a.        a detailed description of the steps that have been taken to implement the

 SEP; and

                b.        a description of any problems encountered in implementing the SEP and

 the solutions thereto.

        33.     SEP Completion Report. Within 60 Days after the deadline for completion of the

 SEP, the Town shall submit a SEP Completion Report to the United States and EPA in



                                                   13
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 16 of 173 PageID #: 34




 accordance with Section XIV (Notices). The SEP Completion Report shall contain the following

 information:

                 a.       a detailed description of the SEP as implemented;

                 b.       a description of any problems encountered in completing the SEP and the

 solutions thereto; and

                 c.       a certification that the SEP has been fully implemented pursuant to the

 provisions of this Consent Judgment, or, if not fully implemented, a description of the ways in

 which it has not been fully implemented.

           34.   If EPA requests information in addition to that described herein, in order to

 evaluate the Town’s implementation of the SEP, the Town shall provide such information.

           35.   After receiving the SEP Completion Report, the United States shall notify the

 Town whether or not EPA determines that the Town has satisfactorily completed the SEP. If

 EPA determines that the Town has not completed the SEP in accordance with this Consent

 Judgment, stipulated penalties may be assessed under Section VIII of this Consent Judgment.

 Such stipulated penalties shall not accrue during EPA’s consideration of the SEP Completion

 Report.

           36.   Each submission required under this Section shall be signed by an official with

 knowledge of the SEP and shall bear the certification language set forth in Paragraph 41.

           37.   Any public statement, oral or written, in print, film, or other media, made by the

 Town making reference to the SEP under this Consent Judgment shall include the following

 language: “This project was undertaken in connection with the settlement of an enforcement

 action, United States v. Town of Brookhaven, taken on behalf of the U.S. Environmental

 Protection Agency under the Clean Air Act.”



                                                   14
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 17 of 173 PageID #: 35




                              VII. REPORTING REQUIREMENTS

        38.     The Town shall submit the following reports set forth in this Section to the United

 States and EPA from the Effective Date until the termination of the Consent Judgment. All

 submissions required by this Section shall indicate the case name and case docket number and be

 sent to EPA, with a copy of the transmittal correspondence, without attachments, sent to the

 United States in accordance with Section XV (Notices):

        39.     No later than one month following the end of each calendar-year quarter (i.e., by

 January 31, April 30, July 31, and October 31) after the Effective Date, until termination of this

 Consent Judgment pursuant to Section XIX, the Town shall submit electronically to EPA a

 quarterly report for the preceding quarter that shall include the status of implementation of all

 compliance requirements under Section V, including performance of the Elevated Temperature

 Analysis; and all related corrective actions proposed in the Elevated Temperature Analysis

 Report; completion of milestones; problems encountered or anticipated, their causes, and

 implemented or proposed solutions; status of any permit applications submitted for approval to

 perform the work under this Consent Judgment, any non-compliances with the requirements of

 Section V, and the status of any Title V permit renewal or modification; and operation and

 maintenance of equipment used to implement work under this Consent Judgment. EPA reserves

 the right to request additional or follow-up information.

        40.     If the Town violates, or has reason to believe that it may violate, any requirement

 of this Consent Judgment, the Town shall notify the United States of such violation and its likely

 duration, in writing, within 10 Days of the Day the Town first becomes aware of the violation,

 with an explanation of the violation’s likely cause and of the remedial steps taken, or to be taken,

 to prevent or minimize such violation. If the cause of a violation cannot be fully explained at the




                                                  15
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 18 of 173 PageID #: 36




 time the report is due, the Town shall so state in the report. The Town shall then investigate the

 cause of the violation and shall submit an amendment to the report, including a full explanation

 of the cause of the violation, or if the Town is unable to ascertain the cause of the violation, it

 shall include a full explanation of its efforts to do so, within 30 Days of the Day the Town

 becomes aware of the cause of the violation. Nothing in this Paragraph relieves the Town of its

 obligation to provide the notice required by Section IX (Force Majeure).

        41.     Each report submitted by the Town under this Section shall be signed by an

 official of the Town and include the following certification:

                I certify under penalty of law that this document and all attachments were
                prepared under my direction or supervision in accordance with a system
                designed to assure that qualified personnel properly gather and evaluate
                the information submitted. Based on my inquiry of the person or persons
                who manage the system, or those persons directly responsible for
                gathering the information, the information submitted is, to the best of my
                knowledge and belief, true, accurate, and complete. I am aware that there
                are significant penalties for submitting false information, including the
                possibility of fine and imprisonment for knowing violations.

 This certification requirement does not apply to emergency situations or similar instances where

 compliance with this requirement would be impractical.

        42.     The reporting requirements of this Consent Judgment do not relieve the Town of

 any reporting obligations required by the Act or its implementing regulations, or by any other

 federal, state, or local law, regulation, permit, or other requirement.

        43.     Any information provided pursuant to this Consent Judgment may be used by the

 United States in any proceeding to enforce the provisions of this Consent Judgment and as

 otherwise permitted by law.

        44.     Annual Report to the Court: On or before January 1 of each year after the

 lodging of this Consent Judgment, until termination of this Judgment pursuant to Section XIX,




                                                   16
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 19 of 173 PageID #: 37




 the United States, in consultation with the Town, shall submit to the Court an annual report on

 compliance and/or noncompliance with the requirements of this Judgment. The Town may

 submit to the Court a response or supplement to the United States’ annual report to the Court on

 or before April 1 of each year.

                                   VIII. STIPULATED PENALTIES

        45.     The Town shall be liable for stipulated penalties to the United States for

 violations of this Consent Judgment as specified below, unless excused under Section IX (Force

 Majeure). A violation includes failing to perform any obligation required by the terms of this

 Consent Judgment, including, the transfer provisions, the compliance and reporting

 requirements, the SEP requirements, and any work plan or schedule approved under this Consent

 Judgment, according to all applicable requirements of this Consent Judgment and within the

 specified time schedules established by or approved under this Consent Judgment.

        46.     Late Payment of Civil Penalty. If the Town fails to pay the civil penalty required

 under Section IV when due, the Town shall pay a stipulated penalty of $2,500 per Day for each

 Day that the payment is late.

        47.     Failure to Operate GCCS. The following stipulated penalties shall accrue per

 violation per day for each failure to operate the GCCS in accordance with 40 C.F.R.

 § 60.757(f)(4) and for each failure to implement corrective action specified in the approved

 Elevated Temperature Analysis Report:

        Penalty Per Violation Per Day             Period of Noncompliance
               $500                                  1st through 14th Day
               $1,000                                15th through 30th Day
               $2,000                                31st Day and beyond

 Notwithstanding the foregoing, stipulated penalties shall not accrue with respect to any

 noncompliance with the Landfill NSPS or Landfill MACT that may be associated with (a) the



                                                 17
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 20 of 173 PageID #: 38




 elevated gas temperatures in certain gas wells at the Landfill that are the subject of the Elevated

 Temperature Analysis; and (b) the inactive LGC decommissioning request submitted prior to the

 Effective Date as provided for in Paragraph 14 above, during the pendency of EPA’s review and

 response and also for 30 days after any disapproval issued by EPA regarding one or more LGCs

 identified as inactive.

          48.    Flare Compliance. The following stipulated penalties shall accrue per violation

 per Day for each failure to timely comply with the design and installation milestones of the new

 flare:

          Penalty Per Violation Per Day          Period of Noncompliance
                 $500                               1st through 14th Day
                 $1,000                             15th through 30th Day
                 $2,000                             31st Day and beyond

          49.    SO2 Emission Standards. The following stipulated penalties shall accrue per

 violation per Day for each failure to comply with the SO2 emission standards identified in

 Paragraph 15.

                 a.        $5,000 per Day for violation of the hourly limit.

                 b.        $7,500 for violation of the rolling 30-day limit plus $2,000 for any

 subsequent period that includes any overlap of the initial 30-day rolling period.

                 c.        $20,000 for violation of the rolling 12-month limit plus $5,000 for any

 subsequent period that includes any overlap of the initial 12-month rolling period.

          50.    Delays in Submission of Reports. The following stipulated penalties shall accrue

 per violation per Day for each failure to timely submit a report under this Consent Judgment,

 pursuant to Section VII (Reporting Requirements), Paragraph 19 (Performance Test Protocol

 Submittal), Paragraph 21 (Performance Test Report Submittal), Paragraph 32 (SEP Progress

 Reports) and Paragraph 33 (SEP Completion Report):



                                                    18
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 21 of 173 PageID #: 39




         Penalty Per Violation Per Day         Period of Noncompliance
                $500                              1st through 14th Day
                $1,000                            15th through 30th Day
                $1,500                            31st Day and beyond

         51.    SEP Compliance. The following stipulated penalties shall accrue for each day of

 each failure to timely implement the SEP in accordance with Section VI and Appendix C:

         Penalty Per Violation Per Day             Period of Noncompliance
                $500                                  1st through 14th day
                $1,000                                15th through 30th day
                $1,500                                31st day and beyond

                a.      If the Town fails to implement the SEP or halts or abandons the SEP, the

 Town shall pay a stipulated penalty of $450,000. The penalty under this sub-paragraph shall

 accrue as of the date specified for completing the SEP or the date performance ceases, whichever

 is earlier.

         52.    Stipulated penalties under this Section shall begin to accrue on the Day after

 performance is due or on the Day a violation occurs, whichever is applicable, and shall continue

 to accrue until performance is satisfactorily completed or until the violation ceases.

         53.    The Town shall pay any stipulated penalty within 30 Days of receiving the United

 States’ written demand therefor.

         54.     The United States may in the unreviewable exercise of its discretion, reduce or

 waive stipulated penalties otherwise due it under this Consent Judgment.

         55.    Stipulated penalties shall continue to accrue as provided in Paragraph 71, during

 any Dispute Resolution, but need not be paid until the following:

                a.      If the dispute is resolved by a decision of the United States that is not

 appealed to the Court or by agreement, the Town shall pay accrued penalties determined to be

 owing, together with Interest, to the United States within 30 Days of receipt of the United States’




                                                  19
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 22 of 173 PageID #: 40




 decision or within the time frame set forth in the agreement.

                b.      If the dispute is appealed to the Court and the United States prevails in

 whole or in part, the Town shall pay all accrued penalties determined by the Court to be owing,

 together with Interest, within 30 Days of receiving the Court’s decision or order, except as

 provided in subparagraph c, below.

                c.      If any Party appeals the District Court’s decision, the Town shall pay all

 accrued penalties determined to be owing, together with Interest, within 15 Days of receiving the

 final appellate court decision.

        56.     Stipulated penalties shall accrue simultaneously for separate violations of this

 Consent Judgment.

        57.     If the Town fails to pay stipulated penalties according to the terms of this Consent

 Judgment, the Town shall be liable for Interest on such penalties, as provided for in 28 U.S.C. §

 1961, accruing as of the date payment became due. Nothing in this Paragraph shall be construed

 to limit the United States from seeking any remedy otherwise provided by law for the Town’s

 failure to pay any stipulated penalties.

        58.     Subject to the provisions of Section XII (Effect of Settlement/Reservation of

 Rights), the stipulated penalties provided for in this Consent Judgment shall be in addition to any

 other rights, remedies, or sanctions available to the United States for the Town’s violation of this

 Consent Judgment or applicable law. Where a violation of this Consent Judgment is also a

 violation of the Act and its implementing regulations, the Town shall be allowed a credit, for any

 stipulated penalties paid, against any statutory penalties imposed for such violation.




                                                  20
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 23 of 173 PageID #: 41




                                      IX. FORCE MAJEURE

        59.     “Force majeure,” for purposes of this Consent Judgment, is defined as any event

 arising from causes beyond the control of the Town, of any entity controlled by the Town, or of

 the Town’s contractors that delays or prevents the performance of any obligation under this

 Consent Judgment despite the Town’s best efforts to fulfill the obligation. The requirement that

 the Town exercises “best efforts to fulfill the obligation” includes using best efforts to anticipate

 any potential force majeure event and best efforts to address the effects of any such event (a) as it

 is occurring and (b) after it has occurred to prevent or minimize any resulting delay to the

 greatest extent possible. “Force Majeure” does not include the Town’s financial inability to

 perform any obligation under this Consent Judgment.

        60.     If any event occurs or has occurred that may delay the performance of any

 obligation under this Consent Judgment, whether or not caused by a force majeure event, the

 Town shall provide notice orally or by electronic or facsimile transmission to EPA, within 72

 hours of when the Town first knew that the event might cause a delay. Within seven days

 thereafter, the Town shall provide in writing to the United States an explanation and description

 of the reasons for the delay; the anticipated duration of the delay; all actions taken or to be taken

 to prevent or minimize the delay; a schedule for implementation of any measures to be taken to

 prevent or mitigate the delay or the effect of the delay; the Town’s rationale for attributing such

 delay to a force majeure event if it intends to assert such a claim; and a statement as to whether,

 in the opinion of the Town, such event may cause or contribute to an endangerment to public

 health, welfare or the environment. The Town shall include with any notice all available

 documentation supporting the claim that the delay was attributable to a force majeure. Failure to

 comply with the above requirements shall preclude the Town from asserting any claim of force




                                                  21
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 24 of 173 PageID #: 42




 majeure for that event for the period of time of such failure to comply, and for any additional

 delay caused by such failure. The Town shall be deemed to know of any circumstance of which

 the Town, any entity controlled by the Town, or the Town’s contractors knew or should have

 known.

          61.   If EPA agrees that the delay or anticipated delay is attributable to a force majeure

 event, the time for performance of the obligations under this Consent Judgment that are affected

 by the force majeure event will be extended by the United States for such time as is necessary to

 complete those obligations. An extension of the time for performance of the obligations affected

 by the force majeure event shall not, of itself, extend the time for performance of any other

 obligation. The United States will notify the Town in writing of the length of the extension, if

 any, for performance of the obligations affected by the force majeure event.

          62.   If EPA does not agree that the delay or anticipated delay has been or will be

 caused by a force majeure event, the United States will notify the Town in writing of its decision.

 The United States’ position shall be binding unless the Town invokes Dispute Resolution under

 Section X.

          63.   If the Town elects to invoke the dispute resolution procedures set forth in Section

 X (Dispute Resolution), it shall do so no later than 30 Days after receipt of EPA’s notice. In any

 such proceeding, the Town shall have the burden of demonstrating by a preponderance of the

 evidence that the delay or anticipated delay has been or will be caused by a force majeure event,

 that the duration of the delay or the extension sought was or will be warranted under the

 circumstances, that best efforts were exercised to avoid and mitigate the effects of the delay, and

 that the Town complied with the requirements of Paragraph 60, above. If the Town carries this




                                                 22
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 25 of 173 PageID #: 43




 burden, the delay at issue shall be deemed not to be a violation by the Town of the affected

 obligation of this Consent Judgment identified to EPA and the Court.

                                  X. DISPUTE RESOLUTION

        64.     Unless otherwise expressly provided for in this Consent Judgment, the dispute

 resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

 under or with respect to this Consent Judgment. The Town’s failure to seek resolution of a

 dispute under this Section shall preclude the Town from raising the lack of dispute resolution as

 a defense to an action by the United States to enforce any obligation of the Town arising under

 this Consent Judgment.

        65.     Informal Dispute Resolution. Any dispute subject to dispute resolution under this

 Consent Judgment shall first be the subject of informal negotiations. The dispute shall be

 considered to have arisen when the Town sends the United States a written Notice of Dispute.

 Such Notice of Dispute shall state clearly the matter in dispute. The period of informal negotia-

 tions shall not exceed 60 Days from the date the dispute arises, unless that period is modified by

 written agreement. If the Parties cannot resolve a dispute by informal negotiations, then the

 position advanced by the United States shall be considered binding unless, within 30 Days after

 the conclusion of the informal negotiation period, the Town invokes formal dispute resolution

 procedures as set forth below.

        66.     Formal Dispute Resolution. The Town shall invoke formal dispute resolution

 procedures, within the time period provided in the preceding Paragraph, by delivery to the

 United States pursuant to Section XIV (Notices) a written Statement of Position regarding the

 matter in dispute. The Statement of Position shall include, but need not be limited to, any factual




                                                 23
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 26 of 173 PageID #: 44




 data, analysis, or opinion supporting the Town’s position and any supporting documentation

 relied upon by the Town.

        67.     The United States shall serve its Statement of Position within 45 Days of receipt

 of the Town’s Statement of Position. The United States’ Statement of Position shall include, but

 need not be limited to, any factual data, analysis, or opinion supporting that position and any

 supporting documentation relied upon by the United States. The United States’ Statement of

 Position shall be binding on the Town, unless the Town files a motion for judicial review of the

 dispute in accordance with the following Paragraph.

        68.     The Town may seek judicial review of the dispute by filing with the Court and

 serving on the United States, in accordance with Section XIV (Notices), a motion requesting

 judicial resolution of the dispute. The motion must be filed within 30 Days of receipt of the

 United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall

 contain a written statement of the Town’s position on the matter in dispute, including any

 supporting factual data, analysis, opinion, or documentation, and shall set forth the relief

 requested and any schedule within which the dispute must be resolved for orderly

 implementation of the Consent Judgment.

        69.     The United States shall respond to the Town’s motion within the time period

 allowed by the Local Rules of the United States District Courts for the Eastern District of New

 York (“Local Rules”). The Town may file a reply memorandum, to the extent permitted by the

 Court and the Local Rules.

        70.     Standard of Review.

                a.      Disputes Concerning Matters Accorded Record Review. Except as

 otherwise provided in this Consent Judgment, in judicial review of any dispute brought under




                                                  24
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 27 of 173 PageID #: 45




 Paragraph 68 pertaining to the adequacy or appropriateness of plans, procedures to implement

 plans, schedules or other items requiring EPA approval under this Consent Judgment, and all

 other disputes that are accorded review on the administrative record under applicable principles

 of administrative law, the Town shall have the burden of demonstrating, based on the

 administrative record, that the position of the United States is arbitrary and capricious or

 otherwise not in accordance with law.

                b.      Other Disputes. Except as otherwise provided in this Consent Judgment,

 in any other dispute brought under Paragraph 68, the Town shall bear the burden of

 demonstrating that its position complies with this Consent Judgment.

        71.     The invocation of dispute resolution procedures under this Section shall not, by

 itself, extend, postpone, or affect in any way any obligation of the Town under this Consent

 Judgment, unless and until final resolution of the dispute so provides. Stipulated penalties with

 respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but

 payment shall be stayed pending resolution of the dispute as provided in Paragraph 55. If the

 Town does not prevail on the disputed issue, stipulated penalties shall be assessed and paid as

 provided in Section VIII (Stipulated Penalties).

                     XI. INFORMATION COLLECTION AND RETENTION

        72.     The United States and its representatives, including attorneys, contractors, and

 consultants, shall have the right of entry into the Landfill covered by this Consent Judgment, at

 all reasonable times, upon presentation of credentials, to:

                a.      monitor the progress of activities required under this Consent Judgment;

                b.      verify any data or information submitted to the United States in

 accordance with the terms of this Consent Judgment;




                                                    25
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 28 of 173 PageID #: 46




                c.      obtain samples and, upon request, splits of any samples taken by the Town

 or its representatives, contractors, or consultants;

                d.      obtain documentary evidence, including photographs and similar data; and

                e.      assess the Town’s compliance with this Consent Judgment.

        73.     Upon request, the Town shall provide EPA or its authorized representatives splits

 of any samples taken by the Town. Upon request, EPA shall provide the Town splits of any

 samples taken by EPA.

        74.     Until five years after the termination of this Consent Judgment, the Town shall

 retain, and shall instruct its contractors and agents to preserve, all non-identical copies of all

 documents, records, or other information (including documents, records, or other information in

 electronic form) in its or its contractors’ or agents’ possession or control, or that come into its or

 its contractors’ or agents’ possession or control, and that relate in any manner to the Town’s

 performance of its obligations under this Consent Judgment. This information-retention

 requirement shall apply regardless of any contrary Town, corporate or institutional policies or

 procedures. At any time during this information-retention period, upon request by the United

 States, the Town shall provide copies of any documents, records, or other information required to

 be maintained under this Paragraph.

        75.     At the conclusion of the information-retention period provided in the preceding

 Paragraph, the Town shall notify the United States at least 90 Days prior to the destruction of any

 documents, records, or other information subject to the requirements of the preceding Paragraph

 and, upon request by the United States, the Town shall deliver any such documents, records, or

 other information to the United States. The Town may assert that certain documents, records, or

 other information is privileged under the attorney-client privilege or any other privilege




                                                   26
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 29 of 173 PageID #: 47




 recognized by federal law. If the Town asserts such a privilege, it shall provide the following:

 (1) the title of the document, record, or information; (2) the date of the document, record, or

 information; (3) the name and title of each author of the document, record, or information; (4)

 the name and title of each addressee and recipient; (5) a description of the subject of the

 document, record, or information; and (6) the privilege asserted by the Town. However, no

 documents, records, or other information created or generated pursuant to the requirements of

 this Consent Judgment shall be withheld on grounds of privilege.

        76.     The Town may also assert that information required to be provided under this

 Section is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to

 any information that the Town seeks to protect as CBI, the Town shall follow the procedures set

 forth in 40 C.F.R. Part 2.

        77.     This Consent Judgment in no way limits or affects any right of entry and

 inspection, or any right to obtain information, held by the United States pursuant to applicable

 federal laws, regulations, or permits, nor does it limit or affect any duty or obligation of the

 Town to maintain documents, records, or other information imposed by applicable federal or

 state laws, regulations, or permits.

                 XII. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

        78.     This Consent Judgment resolves the civil claims of the United States for the

 violations alleged in the Complaint filed in this action through the Effective Date.

        79.     The United States reserves all legal and equitable remedies available to enforce

 the provisions of this Consent Judgment, except as expressly stated in Paragraph 78. This

 Consent Judgment shall not be construed to limit the rights of the United States to obtain

 penalties or injunctive relief under the Act or implementing regulations, or under other federal




                                                   27
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 30 of 173 PageID #: 48




 laws, regulations, or permit conditions, except as expressly specified in Paragraph 78. The

 United States further reserves all legal and equitable remedies to address any imminent and

 substantial endangerment to the public health or welfare or the environment arising at, or posed

 by, the Landfill, whether related to the alleged violations addressed in this Consent Judgment or

 otherwise.

         80.     In any subsequent administrative or judicial proceeding initiated by the United

 States for injunctive relief, civil penalties, other appropriate relief relating to the Landfill or to

 the Town’s alleged violations, the Town shall not assert, and may not maintain, any defense or

 claim based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion,

 claim preclusion, claim-splitting, or other defenses based upon any contention that the claims

 raised by the United States in the subsequent proceeding were or should have been brought in the

 instant case, except with respect to claims that have been specifically resolved pursuant to

 Paragraph 78.

         81.     This Consent Judgment is not a permit, or a modification of any permit issued or

 obtained pursuant to any federal, State, or local laws or regulations. The Town is responsible for

 achieving and maintaining complete compliance with all applicable federal, State, and local

 laws, regulations, and permits; and the Town’s compliance with this Consent Judgment shall be

 no defense to any action commenced pursuant to any such laws, regulations, or permits, except

 as set forth herein. The United States does not, by its consent to the entry of this Consent

 Judgment, warrant or aver in any manner that the Town’s compliance with any aspect of this

 Consent Judgment will result in compliance with provisions of the Act, its implementing

 regulations, or with any other provisions of federal, State, or local laws, regulations, or permits.




                                                    28
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 31 of 173 PageID #: 49




        82.     This Consent Judgment does not limit or affect the rights of the Town or of the

 United States against any third parties, not party to this Consent Judgment, nor does it limit the

 rights of third parties, not party to this Consent Judgment, against the Town, except as otherwise

 provided by law.

        83.     This Consent Judgment shall not be construed to create rights in, or grant any

 cause of action to, any third party not party to this Consent Judgment.

                                             XIII. COSTS

        84.     The Parties shall bear their own costs of this action, including attorneys’ fees,

 except that the United States shall be entitled to collect the costs (including attorneys’ fees)

 incurred in any action necessary to collect any portion of the civil penalty or any stipulated

 penalties due but not paid by the Town.

                                           XIV. NOTICES

        85.     Unless otherwise specified herein, whenever notifications, submissions, or

 communications are required by this Consent Judgment, they shall be made in writing and

 addressed as follows:

 To the United States:

 Diane C. Leonardo
 Assistant United States Attorney
 Eastern District of New York
 610 Federal Plaza, Central Islip, New York 11722
 via email: diane.beckmann@usdoj.gov

 EES Case Management Unit
 U.S. Department of Justice
 Washington, D.C. 20044-7611
 Re: DOJ No. 90-5-2-1-09884/1
 via email: eescdcopy.enrd@usdoj.gov




                                                   29
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 32 of 173 PageID #: 50




 To EPA:
 Liliana Villatora
 Chief, Air Branch
 Office of Regional Counsel
 U.S. Environmental Protection Agency, Region 2
 290 Broadway
 New York, New York 10007-1866
 via email: villatora.liliana@epa.gov

 Robert Buettner
 Chief, Air Compliance Branch
 Division of Enforcement and Compliance Assistance
 U.S. Environmental Protection Agency, Region 2
 290 Broadway
 New York, New York 10007-1866
 via email: buettner.robert@epa.gov

 To The Town:

 Robert R. Tyson, Esq.
 Bond, Schoeneck & King
 One Lincoln Center
 Syracuse, New York 13202-1355
 via email: rtyson@bsk.com

        86.     Any Party may, by written notice to the other Parties, change its designated notice

 recipient or notice address provided above.

        87.     Notices submitted pursuant to this Section shall be deemed submitted upon

 mailing, unless otherwise provided in this Consent Judgment or by mutual agreement of the

 Parties in writing.




                                                30
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 33 of 173 PageID #: 51




                                     XV. EFFECTIVE DATE

        88.     The Effective Date of this Consent Judgment shall be the date upon which this

 Consent Judgment is entered by the Court or a motion to enter the Consent Judgment is granted,

 whichever occurs first, as recorded on the Court’s docket. In the event the United States

 withdraws or withholds consent to this Consent Judgment before entry, or the Court declines to

 enter the Consent Judgment, then the preceding requirement to perform duties scheduled to occur

 before the Effective Date shall terminate.

                             XVI. RETENTION OF JURISDICTION

        89.     The Court shall retain jurisdiction over this case until termination of this Consent

 Judgment, for the purpose of resolving disputes arising under this Consent Judgment or entering

 orders modifying this Consent Judgment, pursuant to Sections X (Dispute Resolution) and XVIII

 (Modification), or effectuating or enforcing compliance with the terms of this Consent Judgment.

                                       XVII. APPENDICES

        90.     The following appendices are attached to and part of this Consent Judgment:

                Appendix A is the SO2 Monitoring Plan described in Paragraph 22;
                Appendix B is the Surface Methane Monitoring Protocol discussed in
                Paragraph 23;
                Appendix C is the description of the SEP.

                                     XVIII. MODIFICATION

        91.     The terms of this Consent Judgment, including the attached appendices, may be

 modified only by a subsequent written agreement signed by all the Parties. Where the

 modification constitutes a material change to this Consent Judgment, it shall be effective only

 upon approval by the Court. Reasonable compliance schedule adjustment(s) requested by the

 Town for good cause shown and approved by EPA shall not constitute a material change to this

 Consent Judgment.



                                                 31
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 34 of 173 PageID #: 52




        92.     Any disputes concerning modification of this Consent Judgment shall be resolved

 pursuant to Section X of this Consent Judgment (Dispute Resolution), provided, however, that,

 instead of the burden of proof provided by Paragraph 70, the Party seeking the modification

 bears the burden of demonstrating that it is entitled to the requested modification in accordance

 with Federal Rule of Civil Procedure 60(b).

                                       XIX. TERMINATION

        93.     After the Town has (a) satisfactorily complied with the compliance, and reporting

 requirements of Sections V and VII, for a period of three years, (b) completed the payment and

 SEP requirements of Sections IV and VI, and (c) paid any accrued stipulated penalties as

 required by this Consent Judgment, the Town may serve upon the United States a Request for

 Termination of the Consent Judgment. In that Request, the Town must state that it has satisfied

 all requirements of the Consent Judgment, together with all necessary supporting documentation.

        94.     Following receipt by the United States of the Town’s Request for Termination,

 the Parties shall confer informally concerning the Request and any disagreement that the Parties

 may have as to whether the Town has satisfactorily complied with the requirements for

 termination of this Consent Judgment. If the United States agrees that the Consent Judgment

 may be terminated, the Parties shall submit, for the Court’s approval, a joint stipulation

 terminating the Consent Judgment.

        95.     If the United States does not agree that the Consent Judgment may be terminated,

 the Town may invoke Dispute Resolution under Section X of this Consent Judgment. However,

 the Town shall not seek Dispute Resolution of any dispute regarding termination, under

 Paragraph 65, until 60 Days after service of their Request for Termination.




                                                  32
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 35 of 173 PageID #: 53




                                  XX. PUBLIC PARTICIPATION

        96.     This Consent Judgment shall be lodged with the Court for a period of not less

 than 30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United

 States reserves the right to withdraw or withhold its consent if the comments regarding the

 Consent Judgment disclose facts or considerations indicating that the Consent Judgment is

 inappropriate, improper, or inadequate. The Town consents to entry of this Consent Judgment

 without further notice and agrees not to withdraw from or oppose entry of this Consent Judgment

 by the Court or to challenge any provision of the Consent Judgment, unless the United States has

 notified the Town in writing that it no longer supports entry of the Consent Judgment.

                                  XXI. SIGNATORIES/SERVICE

        97.     The undersigned representatives of the Town and of the Department of Justice

 each certifies that he or she is fully authorized to enter into the terms and conditions of this

 Consent Judgment and to execute and legally bind the Party he or she represents to this

 document.

        98.     This Consent Judgment may be signed in counterparts, and its validity shall not be

 challenged on that basis. The Town agrees to accept service of process by mail with respect to

 all matters arising under or relating to this Consent Judgment and to waive the formal service

 requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any

 applicable Local Rules of this Court including service of a summons.

                                        XXII. INTEGRATION

        99.     This Consent Judgment constitutes the final, complete, and exclusive agreement

 and understanding among the Parties with respect to the settlement embodied in the Consent

 Judgment and supersedes all prior agreements and understandings, whether oral or written,




                                                   33
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 36 of 173 PageID #: 54




 concerning the settlement embodied herein. Other than the submissions that are subsequently

 made and approved pursuant to this Consent Judgment, no other document, nor any

 representation, inducement, agreement, understanding, or promise, constitutes any part of this

 Consent Judgment or the settlement it represents, nor shall it be used in construing the terms of

 this Consent Judgment.

                                    XXIII. FINAL JUDGMENT

        100.    Upon approval and entry of this Consent Judgment by the Court, this Consent

 Judgment shall constitute a final judgment of the Court as to the United States and the Town.


 IT IS SO ORDERED:


 __________________________                           Dated: _____________________
 United States District Judge




                                                 34
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 37 of 173 PageID #: 55




 FOR PLAINTIFF UNITED STATES OF AMERICA


 Dated: . ___________________, 2020



                                       SETH D. DUCHARME
                                       Acting United States Attorney
                                       Eastern District of New York
                                       Attorney for Plaintiff
                                       610 Federal Plaza
                                       Central Islip, New York 11722


                                 By:   DIANE LEONARDO-BECKMANN   Digitally signed by DIANE LEONARDO-BECKMANN
                                       ______________________________
                                                                 Date: 2020.09.23 16:13:05 -04'00'



                                       DIANE C. LEONARDO
                                       MATTHEW SILVERMAN
                                       Assistant United States Attorneys
                                       631-715-7854
                                                                                         Digitally signed by ERIC SCHAAF
                                       ERIC SCHAAF                                       Date: 2020.08.18 17:43:41
                                                                                         -04'00'
                                       __________________________________________
                                       ERIC SCHAAF
                                       Regional Counsel, Region 2
                                       United States Environmental Protection Agency




                                          35
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 38 of 173 PageID #: 56
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 39 of 173 PageID #: 57




                                 APPENDIX A

                                 APPENDIX B

                                 APPENDIX C




                                       37
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 40 of 173 PageID #: 58




                         U.S. v. Town of Brookhaven (E.D.N.Y.)
                                    Consent Judgment
                                      Appendix A
                       SO2 Monitoring Plan with Two Attachments
                        Attachment A: MRU Technical Description
               Attachment B: ALS analytical results from 11/18 through 7/19
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 41 of 173 PageID #: 59




        BROOKHAVEN LANDFILL - LANDFILL GAS SO2 MONITORING PLAN

      Prepared by RTP Environmental Associates, Inc. and SCS Engineers of New York, PC
                                    September 3, 2019

 In order to demonstrate compliance with the proposed 1-hour, 30-day rolling and annual sulfur
 dioxide (SO2) landfill gas (LFG) combustion emission limits for the Brookhaven Landfill
 (Landfill), the Town of Brookhaven (Town) has agreed to install and operate a continuous
 hydrogen sulfide (H2S) process/fuel gas monitoring system at the Landfill. In this case, continuous
 monitoring means two H2S measurements will be collected each hour. Measured H2S
 concentrations, along with LFG flow rate, will be used to calculate hourly average SO2 mass
 emissions. The continuous monitoring system will monitor the H2S concentration of LFG
 collected from Landfill Cells 1 through 6.

 Monitoring System Details
 The Town has purchased and installed, and currently operates, a single continuous H2S process
 gas monitoring system designed and fabricated by MRU Instruments, Inc. (MRU). MRU
 develops, manufactures and sells emission monitoring systems, including portable and stationary
 gas analyzers. MRU’s headquarters are in Germany, with a US distributor office in Humble,
 Texas.

 H2S concentrations are measured using a MRU SWG 100 biogas analyzer (Analyzer). The
 Analyzer extracts LFG samples from the LFG header, located downstream of the LFG sulfur
 removal system (SulfaTreat) and upstream of the flares (the current location allows monitoring of
 LFG sent to the existing enclosed flare [E-Flare]; upon operation of the new enclosed flare
 [E1-Flare], expected in early 2020, the Analyzer will be able to monitor LFG sent to the E1-Flare
 and the candlestick flare [C-Flare]). Data is recorded to an internal, removable data storage card
 approximately twice per hour, and will be used along with LFG flow data (from the flow meter)
 to estimate hourly average SO2 emissions from the flare (as discussed further below). Data will
 be collected manually from the data storage card on a regular basis by the Town. Other technical
 details regarding this system are provided in Attachment 1.

 Because the LFG sample extraction point for the Analyzer is located downstream of the SulfaTreat
 system, the Analyzer will provide representative H2S concentration data for the inlet of the flare
 to calculate flare SO2 emissions regardless of the GCCS operational scenario. If the SulfaTreat
 system is inoperable for emergency or maintenance purposes, the SulfaTreat system will be
 bypassed; however, H2S concentrations in the untreated LFG will still be measured by the
 Analyzer prior to combustion at the flare. Significant periods of SulfaTreat system bypass are not
 anticipated.
                                                                                    3260076.2 12/3/2018
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 42 of 173 PageID #: 60




 Brookhaven Landfill
 SO2 Monitoring Plan
 Page 2


 SO2 Emission Estimates, Recordkeeping and Reporting
 The Town will calculate SO2 mass emissions, in pounds per hour, using the measured H2S
 concentrations and temperature/pressure-corrected LFG flow rate. Utilizing the ideal gas law, and
 conservatively assuming complete (i.e., 100 percent) conversion of H2S to SO2 at the flare(s), SO2
 mass emissions will be estimated as follows:




 Where:
               = emission rate of SO2 from flare(s) (lb/hour)
          P = pressure of LFG at standard conditions (1 atm)
          QLFG = measured flow rate of LFG (from flare flow meter), corrected to standard pressure
          and temperature (scf/hour)
                = measured concentration of H2S (from Analyzer) downstream of SulfaTreat system
          (ppm)
                = molecular weight of SO2 (64.06 lb/lbmol)
          R = ideal gas law constant (0.7302 atm∙ft3/(lbmol∙°R)
          T = temperature of LFG at standard conditions (520°R)

 Incorporating unit conversions and reducing this formula for input of flare inlet flow rates (QLFG
 in scfm) and H2S concentrations (        in ppm) as measured in the field, SO2 emissions (      in
 lb/hour) will be estimated using the following formula:

                                        1.012 ∙ 10

 The Town will utilize LFG flow and H2S concentration on a routine (e.g., daily/weekly) basis to
 estimate flare SO2 emission rates. On a minimum monthly basis, the Town will collect/download
 LFG flow and H2S concentration data. Using this data, the Town will estimate hourly SO2
 emissions, to be completed by the end of the following month. The Town will maintain records
 of LFG flow and H2S data, as well as SO2 emission estimates, for at least 5 years.

 The estimated hourly SO2 emissions will be compared against SO2 emission limits
 (i.e., 235.0 tons/year on 12-month rolling basis, 53.7 lb/hr on a 30-day rolling average basis and
 195.8 lb/hr in any individual hour), and will notify NYSDEC and EPA of emission exceedances
 and take appropriate corrective actions as required under its Title V air permit. Estimated SO2
 emissions will also be utilized in preparation of the Town’s annual emissions statement, as required
 in the Title V air permit.
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 43 of 173 PageID #: 61




 Brookhaven Landfill
 SO2 Monitoring Plan
 Page 3


 Quality Control and Quality Assurance
 The Analyzer installation has been verified and calibrated in accordance with MRU’s
 specifications. The Town has collected LFG samples from the enclosed flare inlet header on a
 monthly basis since November 2018 for analysis by ALS of Simi Valley, California for fixed gases
 via EPA Method 3C and H2S via ASTM D 5504-12. The ALS sample analysis reports are included
 in Attachment 2, and the corresponding samples in each report are identified as BRKN-MH
 (analyses of other samples in these ALS reports are not relevant to this SO2 Monitoring Plan).
 Readings were recorded from the Analyzer before and after LFG sample collection. The ALS
 sample analysis results and average Analyzer readings over the sampling event, along with field-
 recorded H2S concentration readings using Draeger colorimetric gas indicator tubes (Draeger
 tubes), as confirmation of sample quality, are summarized below:

                                                  H2S Concentration (ppm)
                    Sample/
                                                                                       Draeger
                    Reading                           Analyzer Draeger
                                    ALS      Analyzer                                   Tubes
                     Date                              Error1   Tubes
                                                                                       Error1
                   11/14/2018      1,000       1,054         5.4%            950        5.0%
                   12/10/2018       990        1,696         71.3%          1,250       26.3%
                     1/7/2019       780        1,484         90.3%          1,200       53.8%
                     2/4/2019       920        900.5         2.1%            800        13.0%
                   3/27/20192      1,800       1,818         1.0%           1450        19.4%
                    4/22/2019      1,500       1,691         12.7%          1400        6.7%
                    5/29/2019       430        471.0         9.5%            450        4.7%
                    6/24/2019      1,300       1,429         9.9%           1150        11.5%
                    7/15/2019      2,200       1,834         16.6%          1450        34.1%
          1
 Notes:    Error expressed as a percentage of corresponding ALS analytical results.
          2
           Analyzer recalibration occurred on February 11, 2019, prior to March 27, 2019 sample collection event.
          Red readings are higher than corresponding ALS results; green readings are lower.

 Based on the above results, the Analyzer provided H2S concentration readings within an average
 error of approximately 24 percent of ALS H2S analytical results since November 2018, while
 Draeger tubes provided H2S concentration readings within an average error of approximately
 19 percent of ALS results. The Analyzer was recalibrated on February 11, 2019. Since that time,
 the Analyzer provided H2S concentration readings within an average error of approximately
 10 percent of ALS H2S analytical results, while Draeger tubes provided H2S concentration
 readings within an average error of approximately 15 percent of ALS results.
 The Analyzer H2S concentration reading accuracy is comparable to, and possibly better than, the
 corresponding accuracy of Draeger tubes. Additionally, the Analyzer eliminates operator
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 44 of 173 PageID #: 62




 Brookhaven Landfill
 SO2 Monitoring Plan
 Page 4


 sampling error (e.g., air leakage into sample) and provides continuous monitoring capability
 (i.e., readings twice per hour), which are important advantages over Draeger tubes. Finally, the
 Analyzer more often overestimates H2S concentration with respect to laboratory analyses, whereas
 the Draeger tubes more often underestimate H2S concentration. Thus, we believe the Analyzer is
 suitable and the best available option for use in estimating SO2 emissions.

 The Analyzer will continue to be operated and maintained in accordance with MRU’s
 recommendations. MRU recommends monthly inspections of the analyzer to confirm the
 condition of the filters and quarterly calibrations of the sensors with certified calibration gas. Since
 this system is not a continuous emissions monitoring system (CEMS), the quality control
 procedures of 40 CFR 60 Appendix F do not apply.
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 45 of 173 PageID #: 63




                                   ATTACHMENT 1

       MRU Instruments, Inc. SWG 100 Stationary Analyzer for H2S, CH4, CO2, and O2
                                 Technical Description
MRUCase
    Instruments,      Inc.
        2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 46 of 173 PageID #: 64
188838 S. Memorial Drive
Humble, Texas 77338




                                                       Technical Description
                                               SWG 100 Biogas Stationary Analyzer
                                               For H2S, CH4, CO2, and O2 Monitoring
                                   Brookhaven Landfill, 350 Horseblock Road, Yaphank, NY 11980

         The MRU Instruments SWG 100 Biogas Analyzer (Analyzer) was supplied to the Town of Brookhaven
         (Town) at the Brookhaven Landfill (Landfill) to provide semi-continuous monitoring of hydrogen sulfide
         (H2S), methane (CH4), carbon dioxide (CO2), and oxygen (O2) in landfill gas (LFG) collected from the
         Landfill. LFG samples are extracted from a single location on the LFG header, downstream of the
         SulfaTreat system and upstream of the flare. The Teflon sampling line is heat-traced and insulated from
         the sample extraction point to the Analyzer to prevent condensate from developing, freezing and
         obstructing sample flow in the sample line.

         H2S concentrations are measured using an electrochemical sensor with an upper limit of 2,000ppm,
         which has high resiliency to various cross-sensitivities from other constituents found in landfill gas. The
         Analyzer includes an external water separator and an internal Peltier chiller to reduce moisture in the
         LFG samples to a dewpoint below the internal temperature of the Analyzer panel, as the H2S sensor is
         sensitive to moisture. The external water separator is also installed to reduce excessive moisture and to
         keep the internal Peltier chiller from being overwhelmed with condensate. The weatherproof analyzer
         enclosure is outfitted with an internal heater to maintain operability over an ambient temperature
         range of -4°F to 113°F (-20°C to 45°C), and to maintain enclosure internal temperatures above 5°C
         (i.e., dewpoint of LFG samples following internal Peltier chiller), to prevent formation of condensate on
         H2S sensor. The Analyzer is mounted under an overhang/awning to protect it from rain and sunlight.

         MRU has also installed a 50:1 sample dilution system for the H2S concentration measurements. As the
         sensor has an operating life of 20,000 ppm-hours, a sample dilution system was installed to provide a
         reasonable sensor operating life. O2 concentrations are measured directly by a long-life (i.e., 4-5 years)
         electrochemical sensor. CH4 and CO2 concentrations are directly measured via a non-dispersed infrared
         (NDIR) sensor. For added safety, a methane sensor is installed inside the analyzer panel, to provide
         alerts to operators in the unlikely event that methane should accumulate to explosive concentrations in
         the panel/enclosure.

         The analyzer is configured to take two measurements per hour. A cycle is a 25 minute purge cycle
         followed by a 5 minute measuring cycle. The value at the end of the measuring cycle is held in the
         display until the next measuring cycle. The data is recorded to an internal 16GB SD card, and data is
         collected manually by the Town. The analyzer is outfitted with Modbus and four (4) analog outputs so
         the data collected will also be logged in the new enclosed flare control system data logger. The new
         enclosed flare control system will provide alarm capability to alert Landfill staff in the event of an
         analyzer shutdown or other operational failure.

         MRU recommends monthly inspections of the analyzer to confirm condition of the filters and quarterly
         calibrations of the sensors with certified calibration gas. The purpose of these proactive measures is to
         assure the accuracy and performance specifications of the analyzer. In accordance with the operating
         manual, the recommended standard H2S span calibration gas concentration is 500ppm, but a 1,000ppm
         standard can also be used and would be appropriate to this installation. Full instructions are included in
         the operating manual. Monthly inspections and quarterly calibrations can be performed by qualified



          Tel.: (832) 230 – 0155    /   Fax: (832) 230 – 1553   /   info@mru-instruments.com   /   www.mru-instruments.com
MRUCase
    Instruments,      Inc.
        2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 47 of 173 PageID #: 65
188838 S. Memorial Drive
Humble, Texas 77338




         Town personnel that have been trained by MRU. This service can also be contracted to qualified, local
         contractors or by MRU. MRU has a qualified contractor who performs service on Long Island.

         For additional technical information, the SWG 100 operating manual is available which provides detailed
         technical, operational, and maintenance information.




          Tel.: (832) 230 – 0155   /   Fax: (832) 230 – 1553   /   info@mru-instruments.com   /   www.mru-instruments.com
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 48 of 173 PageID #: 66




                                ATTACHMENT 2

                         ALS LFG Sample Analysis Reports
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 49 of 173 PageID #: 67
                                                                2655 Park Center Dr., Suite A
                                                                Simi Valley, CA 93065
                                                                T: +1 805 526 7161
                                                                www.alsglobal.com




                                         LABORATORY REPORT



 November 26, 2018



 Kenneth Skipka
 RTP Environmental Associates, Inc.
 400 Post Avenue, Suite 405
 Westbury, NY 11590

 RE: Brookhaven Landfill Gas / BRKNH2S

 Dear Kenneth:

 Enclosed are the results of the samples submitted to our laboratory on November 15, 2018. For
 your reference, these analyses have been assigned our service request number P1806281.

 All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
 assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
 standards, where applicable, and except as noted in the laboratory case narrative provided. For a
 specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
 www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
 samples analyzed and reported herein.

 If you have any questions, please call me at (805) 526-7161.

 Respectfully submitted,

 ALS | Environmental


  By Kate Kaneko at 2:25 pm, 11/26/18

 Kate Kaneko
 Laboratory Director




                                 RIGHT SOLUTIONS | RIGHT PARTNER


                                               1 of 15
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 50 of 173 PageID #: 68
                                                                                   2655 Park Center Dr., Suite A
                                                                                   Simi Valley, CA 93065
                                                                                   T: +1 805 526 7161
                                                                                   www.alsglobal.com




 Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1806281
 Project:      Brookhaven Landfill Gas / BRKNH2S                                   New York Lab ID:                 11221
 _______________________________________________________________________________


                                                    CASE NARRATIVE

 The samples were received intact under chain of custody on November 15, 2018 and were stored in
 accordance with the analytical method requirements. The samples were received past the recommended
 holding time for the hydrogen sulfide analysis. The analysis was performed as soon as possible after receipt
 by the laboratory. The data is flagged to indicate the holding time exceedance.Please refer to the sample
 acceptance check form for additional information. The results reported herein are applicable only to the
 condition of the sample(s) at the time of sample receipt.

 Fixed Gases Analysis

 The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide, methane and
 carbon dioxide) according to modified EPA Method 3C (single injection) using a gas chromatograph
 equipped with a thermal conductivity detector (TCD). This procedure is described in laboratory SOP VOA-
 EPA3C. This method is included on the laboratory’s DoD-ELAP scope of accreditation, however it is not
 part of the NELAP accreditation.

 Hydrogen Sulfide Analysis

 The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas chromatograph
 equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D 5504-12 is included on the
 laboratory’s NELAP scope of accreditation, however it is not part of the DoD-ELAP accreditation.

 Total Gaseous Non-Methane Organics as Methane Analysis

 The samples were also analyzed for total gaseous non-methane organics as methane per modified EPA
 Method TO-3 using a gas chromatograph equipped with a flame ionization detector (FID). This procedure
 is described in laboratory SOP VOA-TO3C1C6. This method is included on the laboratory’s DoD-ELAP
 scope of accreditation, however it is not part of the NELAP accreditation.
 _______________________________________________________________________________________
 The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
 entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

 Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
 materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
 tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
 by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
 or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
 approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
 trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
 its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
 name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
 Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
 the laboratory.




                          RIGHT SOLUTIONS | RIGHT PARTNER


                                                             2 of 15
     Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 51 of 173 PageID #: 69
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1347317
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-005
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER


                                                  3 of 15
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 52 of 173 PageID #: 70


                                                                          ALS ENVIRONMENTAL

                                                             DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                   Service Request: P1806281
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                                                          3C Modified - Fxd Gases Bag

                                                                                                                                                                        ASTM D 5504-12 - H2S Bag
                                                                                                              TO-3 Modified - C1C6+ Bag
Date Received:               11/15/2018
Time Received:               15:50




                                                                   Date        Time
Client Sample ID                  Lab Code          Matrix       Collected    Collected
BRKN-MH                          P1806281-001           Air      11/14/2018     10:30                            X                           X                             X
BRKN-IN                          P1806281-002           Air      11/14/2018     10:30                            X                           X                             X
BRKN-OUT                         P1806281-003           Air      11/14/2018     10:30                            X                           X                             X




          P1806281_Detail Summary_1811261343_RB.xls - DETAIL SUMMARY
                                                                                        4 of 15
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 53 of 173 PageID #: 71
5 of 15
                 Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 54 of 173 PageID #: 72

                                                                                       ALS Environmental
                                                                              Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                               Work order:          P1806281
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 11/15/18                                                                              Date opened: 11/15/18                 by:     ADAVID

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                             Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                     
     2      Did sample containers arrive in good condition?                                                                                                                   
     3      Were chain-of-custody papers used and filled out?                                                                                                                 
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                
     5      Was sample volume received adequate for analysis?                                                                                                                 
     6      Are samples within specified holding times?                                                                                                                       
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                    

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                            
                             Location of seal(s)?                                                        Sealing Lid?                                                         
            Were signature and date included?                                                                                                                                 
            Were seals intact?                                                                                                                                                
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                           
            Is there a client indication that the submitted samples are pH preserved?                                                                                         
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                       
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                
    10      Tubes:           Are the tubes capped and intact?                                                                                                                 
    11      Badges:                     Are the badges properly capped and intact?                                                                                            
                                        Are dual bed badges separated and individually capped and intact?                                                                     
      Lab Sample ID                         Container                  Required              Received           Adjusted   VOA Headspace              Receipt / Preservation
                                          Description                     pH *                   pH                pH      (Presence/Absence)              Comments
P1806281-001.01                    1.0 L Tedlar Bag
P1806281-002.01                    1.0 L Tedlar Bag
P1806281-003.01                    1.0 L Tedlar Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)



          P1806281_RTP Environmental Associates, Inc._Brookhaven Landfill Gas _ BRKNH2S.xls - Page 1 of 1                                                    11/26/18 2:23 PM
                                                                                                    6 of 15
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 55 of 173 PageID #: 73

                                                             ALS ENVIRONMENTAL

                                                               RESULTS OF ANALYSIS
                                                                      Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806281-001


Test Code:                ASTM D 5504-12                                                         Date Collected:   11/14/18
Instrument ID:            Agilent 7890A/GC22/SCD                                                 Time Collected:   10:30
Analyst:                  Magaly Rodriguez                                                        Date Received:   11/15/18
Sample Type:              1.0 L Tedlar Bag                                                       Date Analyzed:    11/15/18
Test Notes:               H3                                                                     Time Analyzed:    17:53
                                                                                             Volume(s) Analyzed:      0.0050 ml(s)




   CAS #                  Compound                           Result       MRL              Result         MRL                          Data
                                                             µg/m³        µg/m³            ppbV           ppbV                        Qualifier
 7783-06-4                Hydrogen Sulfide               1,500,000        1,400        1,000,000          1,000

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
H3 = Sample was received and analyzed past holding time.




          P1806281_ASTM5504_1811261242_RD.xls - Sample                                                       20SULFUR.XLS   -   Page No.:
                                                                       7 of 15
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 56 of 173 PageID #: 74

                                                                 ALS ENVIRONMENTAL

                                                                   RESULTS OF ANALYSIS
                                                                          Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806281-002


Test Code:                 ASTM D 5504-12                                                         Date Collected:   11/14/18
Instrument ID:             Agilent 7890A/GC22/SCD                                                 Time Collected:   10:30
Analyst:                   Magaly Rodriguez                                                        Date Received:   11/15/18
Sample Type:               1.0 L Tedlar Bag                                                       Date Analyzed:    11/15/18
Test Notes:                H3                                                                     Time Analyzed:    17:51
                                                                                              Volume(s) Analyzed:      0.0050 ml(s)




   CAS #                   Compound                              Result       MRL            Result       MRL                          Data
                                                                 µg/m³        µg/m³          ppbV         ppbV                        Qualifier
 7783-06-4                 Hydrogen Sulfide                  3,500,000        1,400      2,500,000        1,000

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
H3 = Sample was received and analyzed past holding time.




          P1806281_ASTM5504_1811261242_RD.xls - Sample (2)                                                   20SULFUR.XLS   -   Page No.:
                                                                           8 of 15
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 57 of 173 PageID #: 75

                                                                 ALS ENVIRONMENTAL

                                                                   RESULTS OF ANALYSIS
                                                                          Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806281-003


Test Code:                 ASTM D 5504-12                                                         Date Collected:   11/14/18
Instrument ID:             Agilent 7890A/GC22/SCD                                                 Time Collected:   10:30
Analyst:                   Magaly Rodriguez                                                        Date Received:   11/15/18
Sample Type:               1.0 L Tedlar Bag                                                       Date Analyzed:    11/15/18
Test Notes:                H3                                                                     Time Analyzed:    17:47
                                                                                              Volume(s) Analyzed:      0.0050 ml(s)




   CAS #                   Compound                              Result       MRL            Result       MRL                          Data
                                                                 µg/m³        µg/m³          ppbV         ppbV                        Qualifier
 7783-06-4                 Hydrogen Sulfide                  2,300,000        1,400      1,700,000        1,000

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
H3 = Sample was received and analyzed past holding time.




          P1806281_ASTM5504_1811261242_RD.xls - Sample (3)                                                   20SULFUR.XLS   -   Page No.:
                                                                           9 of 15
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 58 of 173 PageID #: 76

                                                         ALS ENVIRONMENTAL

                                                           RESULTS OF ANALYSIS
                                                                    Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                    ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P181115-MB


Test Code:                ASTM D 5504-12                                                         Date Collected:   NA
Instrument ID:            Agilent 7890A/GC22/SCD                                                 Time Collected:   NA
Analyst:                  Magaly Rodriguez                                                        Date Received:   NA
Sample Type:              1.0 L Tedlar Bag                                                       Date Analyzed:    11/15/18
Test Notes:                                                                                      Time Analyzed:    07:50
                                                                                             Volume(s) Analyzed:         1.0 ml(s)




   CAS #                  Compound                       Result         MRL                 Result        MRL                          Data
                                                         µg/m³          µg/m³               ppbV          ppbV                        Qualifier
 7783-06-4                Hydrogen Sulfide                     ND        7.0                      ND       5.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




          P1806281_ASTM5504_1811261242_RD.xls - MBlank                                                       20SULFUR.XLS   -   Page No.:
                                                                     10 of 15
             Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 59 of 173 PageID #: 77

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806281-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 11/14/18
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 11/15/18
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 11/16/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.76           0.10
 7782-44-7                Oxygen*                                                         9.23           0.10
 7727-37-9                Nitrogen                                                        49.1           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          20.8          0.10
 124-38-9                 Carbon Dioxide                                                   19.1          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1806281_3C_1811201238_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
                                                                11 of 15
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 60 of 173 PageID #: 78

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806281-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 11/14/18
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 11/15/18
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 11/16/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        2.58           0.10
 7782-44-7                Oxygen*                                                         6.61           0.10
 7727-37-9                Nitrogen                                                        42.6           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          24.2          0.10
 124-38-9                 Carbon Dioxide                                                   24.0          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1806281_3C_1811201238_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
                                                                12 of 15
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 61 of 173 PageID #: 79

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806281-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 11/14/18
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 11/15/18
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 11/16/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        2.33           0.10
 7782-44-7                Oxygen*                                                         7.82           0.10
 7727-37-9                Nitrogen                                                        45.0           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          22.9          0.10
 124-38-9                 Carbon Dioxide                                                   21.9          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1806281_3C_1811201238_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
                                                                13 of 15
             Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 62 of 173 PageID #: 80

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1806281
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P181116-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 11/16/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1806281_3C_1811201238_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                                                                14 of 15
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 63 of 173 PageID #: 81

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1806281

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 11/14/18
Analyst:                 Gilbert Gutierrez                                                   Date Received: 11/15/18
Sampling Media:          1.0 L Tedlar Bag(s)                                                 Date Analyzed: 11/16/18
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN-MH                                 P1806281-001              0.10        3,600               10
BRKN-IN                                 P1806281-002              0.10        4,600               10
BRKN-OUT                                P1806281-003              0.10        4,400               10
Method Blank                            P181116-MB                1.0                 ND          1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




     P1806281_C1-C6_1811201239_SC.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
                                                                 15 of 15
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 64 of 173 PageID #: 82
                                                                2655 Park Center Dr., Suite A
                                                                Simi Valley, CA 93065
                                                                T: +1 805 526 7161
                                                                www.alsglobal.com




                                         LABORATORY REPORT



 December 18, 2018



 Kenneth Skipka
 RTP Environmental Associates, Inc.
 400 Post Avenue, Suite 405
 Westbury, NY 11590

 RE: Brookhaven Landfill Gas / BRKNH2S

 Dear Kenneth:

 Enclosed are the results of the samples submitted to our laboratory on December 11, 2018. For
 your reference, these analyses have been assigned our service request number P1806760.

 All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
 assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
 standards, where applicable, and except as noted in the laboratory case narrative provided. For a
 specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
 www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
 samples analyzed and reported herein.

 If you have any questions, please call me at (805) 526-7161.

 Respectfully submitted,

 ALS | Environmental



   By Kate Kaneko at 1:49 pm, 12/18/18

 Kate Kaneko
 Laboratory Director




                                 RIGHT SOLUTIONS | RIGHT PARTNER

                                               1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 65 of 173 PageID #: 83
                                                                                                2655 Park Center Dr., Suite A
                                                                                                Simi Valley, CA 93065
                                                                                                T: +1 805 526 7161
                                                                                                www.alsglobal.com




 Client:         RTP Environmental Associates, Inc.                                              Service Request No:              P1806760
 Project:        Brookhaven Landfill Gas / BRKNH2S                                               New York Lab ID:                    11221
 _______________________________________________________________________________


                                                            CASE NARRATIVE

 The samples were received intact under chain of custody on December 11, 2018 and were stored
 in accordance with the analytical method requirements. The samples were received past the
 recommended holding time for the sulfur analysis. The analysis was performed as soon as
 possible after receipt by the laboratory. The data is flagged to indicate the holding time
 exceedance. Please refer to the sample acceptance check form for additional information. The
 results reported herein are applicable only to the condition of the samples at the time of sample
 receipt.

 Fixed Gases Analysis

 The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide,
 methane and carbon dioxide) according to modified EPA Method 3C (single injection) using a
 gas chromatograph equipped with a thermal conductivity detector (TCD). This procedure is
 described in laboratory SOP VOA-EPA3C. This method is included on the laboratory’s DoD-ELAP
 scope of accreditation, however it is not part of the NELAP accreditation.

 Hydrogen Sulfide Analysis

 The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas
 chromatograph equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D
 5504-12 is included on the laboratory’s NELAP scope of accreditation, however it is not part of
 the DoD-ELAP accreditation.

 Total Gaseous Non-Methane Organics as Methane Analysis

 The samples were also analyzed per modified EPA Method TO-3 for total gaseous non-methane
 organics as methane using a gas chromatograph equipped with a flame ionization detector
 (FID). This procedure is described in laboratory SOP VOA-TO3C1C6. This method is included on
 the laboratory’s DoD-ELAP scope of accreditation, however it is not part of the NELAP
 accreditation.
 _______________________________________________________________________________________
 The results of analyses are given in the attached laboratory report. All results are intended to be considered in their entirety, and ALS
 Environmental (ALS) is not responsible for utilization of less than the complete report.

 Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting materials, press releases
 or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result, tolerance or specification derived from ALS’s
 data (“Attribution”) without ALS’s prior written consent, which may be withheld by ALS for any reason in its sole discretion. To request ALS’s
 consent, Client shall provide copies of the proposed Materials or Attribution and describe in writing Client’s proposed use of such Materials or
 Attribution. If ALS has not provided written approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request
 to use ALS’s name or trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client
 for its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s name or
 trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate. Accordingly, Client
 acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact the laboratory.




                              RIGHT SOLUTIONS | RIGHT PARTNER

                                                                      2 of 12
     Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 66 of 173 PageID #: 84
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-005
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER

                                                  3 of 12
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 67 of 173 PageID #: 85


                                                                          ALS ENVIRONMENTAL

                                                             DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                   Service Request: P1806760
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                                                          3C Modified - Fxd Gases Bag

                                                                                                                                                                        ASTM D 5504-12 - H2S Bag
                                                                                                              TO-3 Modified - C1C6+ Bag
Date Received:               12/11/2018
Time Received:               11:00




                                                                  Date         Time
Client Sample ID                  Lab Code          Matrix      Collected     Collected
BRKN-MH                          P1806760-001           Air      12/10/2018     10:30                            X                           X                             X
BRKN-IN                          P1806760-002           Air      12/10/2018     10:30                            X                           X                             X
BRKN-OUT                         P1806760-003           Air      12/10/2018     10:30                            X                           X                             X




                                                                                        4 of 12
          P1806760_Detail Summary_1812170945_RG.xls - DETAIL SUMMARY
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 68 of 173 PageID #: 86
5 of 12
                 Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 69 of 173 PageID #: 87

                                                                                       ALS Environmental
                                                                              Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                               Work order:          P1806760
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 12/11/18                                                                              Date opened: 12/11/18                 by:     ADAVID

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                              Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                      
     2      Did sample containers arrive in good condition?                                                                                                                    
     3      Were chain-of-custody papers used and filled out?                                                                                                                  
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                 
     5      Was sample volume received adequate for analysis?                                                                                                                  
     6      Are samples within specified holding times?                                                                                                                        
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                     

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                             
                             Location of seal(s)?                                                        Sealing Lid?                                                          
            Were signature and date included?                                                                                                                                  
            Were seals intact?                                                                                                                                                 
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                            
            Is there a client indication that the submitted samples are pH preserved?                                                                                          
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                        
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                 
    10      Tubes:           Are the tubes capped and intact?                                                                                                                  
    11      Badges:                     Are the badges properly capped and intact?                                                                                             
                                        Are dual bed badges separated and individually capped and intact?                                                                      
      Lab Sample ID                         Container                  Required              Received           Adjusted   VOA Headspace              Receipt / Preservation
                                          Description                     pH *                   pH                pH      (Presence/Absence)              Comments
P1806760-001.01                    1.0 L Tedlar Bag
P1806760-002.01                    1.0 L Tedlar Bag
P1806760-003.01                    1.0 L Tedlar Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)


                                                                                                    6 of 12
          P1806760_RTP Environmental Associates, Inc._Brookhaven Landfill Gas _ BRKNH2S.xls - Page 1 of 1                                                    12/18/18 12:25 PM
             Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 70 of 173 PageID #: 88

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1806760
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806760-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 12/10/18
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 12/11/18
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 12/11/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                      0.823            0.10
 7782-44-7                Oxygen*                                                         6.61           0.10
 7727-37-9                Nitrogen                                                        39.0           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          30.8          0.10
 124-38-9                 Carbon Dioxide                                                   22.8          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                7 of 12
       P1806760_3C_1812130949_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 71 of 173 PageID #: 89

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1806760
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806760-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 12/10/18
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 12/11/18
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 12/11/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.03           0.10
 7782-44-7                Oxygen*                                                         7.48           0.10
 7727-37-9                Nitrogen                                                        40.5           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          28.8          0.10
 124-38-9                 Carbon Dioxide                                                   22.2          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                8 of 12
       P1806760_3C_1812130949_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 72 of 173 PageID #: 90

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1806760
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1806760-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 12/10/18
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 12/11/18
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 12/11/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.04           0.10
 7782-44-7                Oxygen*                                                         7.55           0.10
 7727-37-9                Nitrogen                                                        40.8           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          28.7          0.10
 124-38-9                 Carbon Dioxide                                                   22.0          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                9 of 12
       P1806760_3C_1812130949_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
             Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 73 of 173 PageID #: 91

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1806760
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P181211-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 12/11/18
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                10 of 12
       P1806760_3C_1812130949_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 74 of 173 PageID #: 92

                                                                 ALS ENVIRONMENTAL

                                                                      RESULTS OF ANALYSIS
                                                                               Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                            ALS Project ID: P1806760

                                                                       Hydrogen Sulfide

Test Code:                ASTM D 5504-12
Instrument ID:            Agilent 7890A/GC22/SCD                                                               Date(s) Collected: 12/10/18
Analyst:                  Magaly Rodriguez                                                                       Date Received: 12/11/18
Sample Type:              1.0 L Tedlar Bag(s)                                                                    Date Analyzed: 12/12/18
Test Notes:




                                                          Injection
Client Sample ID                          ALS Sample ID   Volume        Time             Result        MRL            Result         MRL                       Data
                                                           ml(s)      Analyzed           µg/m³         µg/m³          ppbV           ppbV                     Qualifier
BRKN-MH                                   P1806760-001     0.0020      14:15         1,400,000         3,500        990,000          2,500                      H3
BRKN-IN                                   P1806760-002     0.0020      14:21         3,000,000         3,500      2,100,000          2,500                      H3
BRKN-OUT                                  P1806760-003     0.0020      14:28         2,300,000         3,500      1,600,000          2,500                      H3
Method Blank                              P181212-MB         1.0       09:03                      ND    7.0                    ND     5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 H3 = Sample was received and analyzed past holding time.




                                                                                11 of 12
          P1806760_ASTM5504_1812131450_SC.xls - Sulfur                                                                         20SULFUR.XLS   -   Page No.:
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 75 of 173 PageID #: 93

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1806760

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 12/10/18
Analyst:                 Gilbert Gutierrez                                                   Date Received: 12/11/18
Sampling Media:          1.0 L Tedlar Bag(s)                                                 Date Analyzed: 12/11/18
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN-MH                                 P1806760-001              0.10        4,200               10
BRKN-IN                                 P1806760-002              0.10        4,400               10
BRKN-OUT                                P1806760-003              0.10        4,300               10
Method Blank                            P181211-MB                1.0                 ND          1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




                                                                 12 of 12
     P1806760_C1-C6_1812130950_SC.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 76 of 173 PageID #: 94
                                                                2655 Park Center Dr., Suite A
                                                                Simi Valley, CA 93065
                                                                T: +1 805 526 7161
                                                                www.alsglobal.com




                                          LABORATORY REPORT



 January 14, 2019



 Kenneth Skipka
 RTP Environmental Associates, Inc.
 400 Post Avenue, Suite 405
 Westbury, NY 11590

 RE: Brookhaven Landfill Gas / BRKNH2S

 Dear Kenneth:

 Enclosed are the results of the samples submitted to our laboratory on January 8, 2019. For your
 reference, these analyses have been assigned our service request number P1900059.

 All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
 assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
 standards, where applicable, and except as noted in the laboratory case narrative provided. For a
 specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
 www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
 samples analyzed and reported herein.

 If you have any questions, please call me at (805) 526-7161.

 Respectfully submitted,

 ALS | Environmental



   By Kate Kaneko at 11:47 am, 01/15/19

 Kate Kaneko
 Laboratory Director




                                RIGHT SOLUTIONS | RIGHT PARTNER

                                                1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 77 of 173 PageID #: 95
                                                                                   2655 Park Center Dr., Suite A
                                                                                   Simi Valley, CA 93065
                                                                                   T: +1 805 526 7161
                                                                                   www.alsglobal.com




 Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1900059
 Project:      Brookhaven Landfill Gas / BRKNH2S                                   New York Lab ID:                 11221
 _______________________________________________________________________________

                                                    CASE NARRATIVE

 The samples were received intact under chain of custody on January 8, 2019 and were stored in
 accordance with the analytical method requirements. Please refer to the sample acceptance check
 form for additional information. The results reported herein are applicable only to the condition of
 the samples at the time of sample receipt.

 Fixed Gases Analysis

 The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide,
 methane and carbon dioxide) according to modified EPA Method 3C (single injection) using a
 gas chromatograph equipped with a thermal conductivity detector (TCD). This procedure is
 described in laboratory SOP VOA-EPA3C. This method is included on the laboratory’s DoD-ELAP
 scope of accreditation, however it is not part of the NELAP accreditation.

 Hydrogen Sulfide Analysis

 The samples were also analyzed for hydrogen sulfide per modified SCAQMD Method 307-91
 and ASTM D 5504-12 using a gas chromatograph equipped with a sulfur chemiluminescence
 detector (SCD). Method ASTM D 5504-12 is included on the laboratory’s NELAP scope of
 accreditation, however it is not part of the DoD-ELAP accreditation. Method SCAQMD 307-91 is
 not included on the laboratory’s NELAP or DoD-ELAP accreditation.

 Total Gaseous Non-Methane Organics as Methane Analysis

 The samples were also analyzed per modified EPA Method TO-3 for total gaseous non-methane
 organics as methane using a gas chromatograph equipped with a flame ionization detector
 (FID). This procedure is described in laboratory SOP VOA-TO3C1C6. This method is included on
 the laboratory’s DoD-ELAP scope of accreditation, however it is not part of the NELAP
 accreditation.
 _______________________________________________________________________________________
 The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
 entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

 Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
 materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
 tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
 by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
 or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
 approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
 trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
 its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
 name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
 Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
 the laboratory.




                          RIGHT SOLUTIONS | RIGHT PARTNER

                                                             2 of 12
     Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 78 of 173 PageID #: 96
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-005
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER

                                                  3 of 12
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 79 of 173 PageID #: 97


                                                                             ALS ENVIRONMENTAL

                                                             DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                   Service Request: P1900059
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                                                          3C Modified - Fxd Gases Bag

                                                                                                                                                                        ASTM D 5504-12 - H2S Bag
                                                                                                              TO-3 Modified - C1C6+ Bag
Date Received:               1/8/2019
Time Received:               09:30




                                                                  Date         Time
Client Sample ID                  Lab Code          Matrix      Collected     Collected
BRKN-MH                          P1900059-001           Air       1/7/2019      10:30                            X                           X                             X
BRKN-IN                          P1900059-002           Air       1/7/2019      10:30                            X                           X                             X
BRKN-OUT                         P1900059-003           Air       1/7/2019      10:30                            X                           X                             X




                                                                                        4 of 12
          P1900059_Detail Summary_1901140935_RG.xls - DETAIL SUMMARY
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 80 of 173 PageID #: 98
5 of 12
                 Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 81 of 173 PageID #: 99

                                                                                         ALS Environmental
                                                                                 Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                                 Work order:          P1900059
 Project: Brookhaven Landfill Gas
 Sample(s) received on: 1/8/19                                                                                  Date opened: 1/8/19                   by:     AARON GONZALEZ

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                               Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                       
     2      Did sample containers arrive in good condition?                                                                                                                     
     3      Were chain-of-custody papers used and filled out?                                                                                                                   
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                  
     5      Was sample volume received adequate for analysis?                                                                                                                   
     6      Are samples within specified holding times?                                                                                                                         
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                      

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                              
                             Location of seal(s)?                                                        Sealing Lid?                                                           
            Were signature and date included?                                                                                                                                   
            Were seals intact?                                                                                                                                                  
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                             
            Is there a client indication that the submitted samples are pH preserved?                                                                                           
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                         
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                  
    10      Tubes:           Are the tubes capped and intact?                                                                                                                   
    11      Badges:                      Are the badges properly capped and intact?                                                                                             
                                         Are dual bed badges separated and individually capped and intact?                                                                      
      Lab Sample ID                          Container                   Required                 Received        Adjusted   VOA Headspace              Receipt / Preservation
                                            Description                     pH *                    pH               pH      (Presence/Absence)              Comments
P1900059-001.01                     1.0 L Tedlar Bag
P1900059-002.01                     1.0 L Tedlar Bag
P1900059-003.01                     1.0 L Tedlar Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)


                                                                                                      6 of 12
          P1900059_RTP Environmental Associates, Inc._Brookhaven Landfill Gas.xls - Page 1 of 1                                                                 1/14/19 3:07 PM
               Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 82 of 173 PageID #: 100

                                                                 ALS ENVIRONMENTAL

                                                                      RESULTS OF ANALYSIS
                                                                               Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                            ALS Project ID: P1900059

                                                                       Hydrogen Sulfide

Test Code:                ASTM D 5504-12
Instrument ID:            Agilent 7890A/GC22/SCD                                                               Date(s) Collected: 1/7/19
Analyst:                  Magaly Rodriguez                                                                       Date Received: 1/8/19
Sample Type:              1.0 L Tedlar Bag(s)                                                                    Date Analyzed: 1/8/19
Test Notes:




                                                          Injection
Client Sample ID                          ALS Sample ID   Volume        Time             Result        MRL            Result         MRL                       Data
                                                           ml(s)      Analyzed           µg/m³         µg/m³          ppbV           ppbV                     Qualifier
BRKN-MH                                   P1900059-001     0.0020      09:58         1,100,000         3,500        780,000          2,500
BRKN-IN                                   P1900059-002     0.0020      10:05         1,500,000         3,500      1,100,000          2,500
BRKN-OUT                                  P1900059-003     0.0050      10:11         1,900,000         1,400      1,400,000          1,000
Method Blank                              P190108-MB         1.0       09:02                      ND    7.0                    ND     5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




                                                                                7 of 12
          P1900059_ASTM5504_1901101422_SC.xls - Sulfur                                                                         20SULFUR.XLS   -   Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 83 of 173 PageID #: 101

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1900059
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1900059-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 1/7/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 1/8/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 1/8/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                      0.714            0.10
 7782-44-7                Oxygen*                                                         8.33           0.10
 7727-37-9                Nitrogen                                                        47.1           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          24.1          0.10
 124-38-9                 Carbon Dioxide                                                   19.7          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                8 of 12
       P1900059_3C_1901111037_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 84 of 173 PageID #: 102

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1900059
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1900059-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 1/7/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 1/8/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 1/8/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                      0.908            0.10
 7782-44-7                Oxygen*                                                         8.19           0.10
 7727-37-9                Nitrogen                                                        45.7           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          24.6          0.10
 124-38-9                 Carbon Dioxide                                                   20.7          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                9 of 12
       P1900059_3C_1901111037_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 85 of 173 PageID #: 103

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1900059
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1900059-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 1/7/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 1/8/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 1/8/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                      0.804            0.10
 7782-44-7                Oxygen*                                                         9.30           0.10
 7727-37-9                Nitrogen                                                        48.2           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          22.5          0.10
 124-38-9                 Carbon Dioxide                                                   19.1          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                10 of 12
       P1900059_3C_1901111037_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 86 of 173 PageID #: 104

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1900059
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P190108-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 1/08/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                11 of 12
       P1900059_3C_1901111037_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 87 of 173 PageID #: 105

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1900059

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 1/7/19
Analyst:                 Gilbert Gutierrez                                                   Date Received: 1/8/19
Sampling Media:          1.0 L Tedlar Bag(s)                                                 Date Analyzed: 1/8/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                               Data
                                                                 ml(s)          ppmV             ppmV                             Qualifier

BRKN-MH                                 P1900059-001              0.10        3,600                10
BRKN-IN                                 P1900059-002              0.10        4,000                10
BRKN-OUT                                P1900059-003              0.10        3,500                10
Method Blank                            P190108-MB                1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




                                                                 12 of 12
     P1900059_C1-C6_1901111037_SC.xls - TO-3                                                                   TO3_C1C6.XLS - Page No.:
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 88 of 173 PageID #: 106
                                                                 2655 Park Center Dr., Suite A
                                                                 Simi Valley, CA 93065
                                                                 T: +1 805 526 7161
                                                                 www.alsglobal.com




                                          LABORATORY REPORT



  February 15, 2019



  Kenneth Skipka
  RTP Environmental Associates, Inc.
  400 Post Avenue, Suite 405
  Westbury, NY 11590

  RE: Brookhaven Landfill Gas / BRKNH2S

  Dear Kenneth:

  Enclosed are the results of the samples submitted to our laboratory on February 5, 2019. For
  your reference, these analyses have been assigned our service request number P1900535.

  All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
  assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
  standards, where applicable, and except as noted in the laboratory case narrative provided. For a
  specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
  www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
  samples analyzed and reported herein.

  If you have any questions, please call me at (805) 526-7161.

  Respectfully submitted,

  ALS | Environmental


    By Kate Kaneko at 3:01 pm, 02/15/19

  For Hayden Akers
  Project Manager




                                 RIGHT SOLUTIONS | RIGHT PARTNER

                                                1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 89 of 173 PageID #: 107
                                                                                                 2655 Park Center Dr., Suite A
                                                                                                 Simi Valley, CA 93065
                                                                                                 T: +1 805 526 7161
                                                                                                 www.alsglobal.com




  Client:         RTP Environmental Associates, Inc.                                              Service Request No:              P1900535
  Project:        Brookhaven Landfill Gas / BRKNH2S                                               New York Lab ID:                    11221
  _______________________________________________________________________________

                                                             CASE NARRATIVE

  The samples were received intact under chain of custody on February 5, 2019 and were stored in
  accordance with the analytical method requirements. Please refer to the sample acceptance check
  form for additional information. The results reported herein are applicable only to the condition of
  the samples at the time of sample receipt.

  C1 through C6 Hydrocarbon Analysis

  The samples were analyzed per modified EPA Method TO-3 for C1 through >C6 hydrocarbons
  using a gas chromatograph equipped with a flame ionization detector (FID). This procedure is
  described in laboratory SOP VOA-TO3C1C6. This method is included on the laboratory’s DoD-
  ELAP scope of accreditation, however it is not part of the NELAP accreditation.

  Manual integration of the chromatographic ranges in each sample with reported concentrations
  was required to correct the integration performed by the automated data processing program.
  The raw data states the rationale and specific ranges impacted by the manual integration.

  Fixed Gases Analysis

  The samples were also analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon
  monoxide, methane and carbon dioxide) according to modified EPA Method 3C (single
  injection) using a gas chromatograph equipped with a thermal conductivity detector (TCD).
  This procedure is described in laboratory SOP VOA-EPA3C. This method is included on the
  laboratory’s DoD-ELAP scope of accreditation, however it is not part of the NELAP accreditation.

  Hydrogen Sulfide Analysis

  The samples were also analyzed for hydrogen sulfide per modified SCAQMD Method 307-91
  and ASTM D 5504-12 using a gas chromatograph equipped with a sulfur chemiluminescence
  detector (SCD). Method ASTM D 5504-12 is included on the laboratory’s NELAP scope of
  accreditation, however it is not part of the DoD-ELAP accreditation. Method SCAQMD 307-91 is
  not included on the laboratory’s NELAP or DoD-ELAP accreditation.
  ______________________________________________________________________________________
  The results of analyses are given in the attached laboratory report. All results are intended to be considered in their entirety, and ALS
  Environmental (ALS) is not responsible for utilization of less than the complete report.

  Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting materials, press releases
  or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result, tolerance or specification derived from ALS’s
  data (“Attribution”) without ALS’s prior written consent, which may be withheld by ALS for any reason in its sole discretion. To request ALS’s
  consent, Client shall provide copies of the proposed Materials or Attribution and describe in writing Client’s proposed use of such Materials or
  Attribution. If ALS has not provided written approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request
  to use ALS’s name or trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client
  for its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s name or
  trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate. Accordingly, Client
  acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact the laboratory.




                               RIGHT SOLUTIONS | RIGHT PARTNER

                                                                       2 of 12
    Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 90 of 173 PageID #: 108
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-005
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER

                                                  3 of 12
               Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 91 of 173 PageID #: 109


                                                                             ALS ENVIRONMENTAL

                                                             DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                   Service Request: P1900535
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                                                          3C Modified - Fxd Gases Bag

                                                                                                                                                                        ASTM D 5504-12 - H2S Bag
                                                                                                              TO-3 Modified - C1C6+ Bag
Date Received:               2/5/2019
Time Received:               09:00




                                                                   Date        Time
Client Sample ID                  Lab Code          Matrix       Collected    Collected
BRKN-MH                          P1900535-001           Air       2/4/2019      10:30                            X                           X                             X
BRKN-IN                          P1900535-002           Air       2/4/2019      10:30                            X                           X                             X
BRKN-OUT                         P1900535-003           Air       2/4/2019      10:30                            X                           X                             X




                                                                                        4 of 12
          P1900535_Detail Summary_1902151149_RB.xls - DETAIL SUMMARY
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 92 of 173 PageID #: 110
5 of 12
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 93 of 173 PageID #: 111

                                                                                       ALS Environmental
                                                                              Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                               Work order:          P1900535
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 2/5/19                                                                                Date opened: 2/5/19                   by:     ADAVID

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                             Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                     
     2      Did sample containers arrive in good condition?                                                                                                                   
     3      Were chain-of-custody papers used and filled out?                                                                                                                 
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                
     5      Was sample volume received adequate for analysis?                                                                                                                 
     6      Are samples within specified holding times?                                                                                                                       
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                    

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                            
                             Location of seal(s)?                                                        Sealing Lid?                                                         
            Were signature and date included?                                                                                                                                 
            Were seals intact?                                                                                                                                                
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                           
            Is there a client indication that the submitted samples are pH preserved?                                                                                         
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                       
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                
    10      Tubes:           Are the tubes capped and intact?                                                                                                                 
    11      Badges:                     Are the badges properly capped and intact?                                                                                            
                                        Are dual bed badges separated and individually capped and intact?                                                                     
      Lab Sample ID                         Container                  Required              Received           Adjusted   VOA Headspace              Receipt / Preservation
                                          Description                     pH *                   pH                pH      (Presence/Absence)              Comments
P1900535-001.01                    1.0 L Tedlar Bag
P1900535-002.01                    1.0 L Tedlar Bag
P1900535-003.01                    1.0 L Tedlar Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)


                                                                                                    6 of 12
          P1900535_RTP Environmental Associates, Inc._Brookhaven Landfill Gas _ BRKNH2S.xls - Page 1 of 1                                                    2/15/19 12:09 PM
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 94 of 173 PageID #: 112

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1900535
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1900535-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 2/4/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 2/5/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 2/5/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                      0.922            0.10
 7782-44-7                Oxygen*                                                         6.13           0.10
 7727-37-9                Nitrogen                                                        39.0           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          31.0          0.10
 124-38-9                 Carbon Dioxide                                                   22.9          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                7 of 12
       P1900535_3C_1902081212_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 95 of 173 PageID #: 113

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1900535
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1900535-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 2/4/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 2/5/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 2/5/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.48           0.10
 7782-44-7                Oxygen*                                                         4.68           0.10
 7727-37-9                Nitrogen                                                        34.8           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          32.8          0.10
 124-38-9                 Carbon Dioxide                                                   26.3          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                8 of 12
       P1900535_3C_1902081212_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 96 of 173 PageID #: 114

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1900535
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1900535-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 2/4/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 2/5/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 2/5/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.34           0.10
 7782-44-7                Oxygen*                                                         6.74           0.10
 7727-37-9                Nitrogen                                                        39.9           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          28.9          0.10
 124-38-9                 Carbon Dioxide                                                   23.2          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                9 of 12
       P1900535_3C_1902081212_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
            Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 97 of 173 PageID #: 115

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1900535
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P190205-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 2/05/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




                                                                10 of 12
       P1900535_3C_1902081212_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
               Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 98 of 173 PageID #: 116

                                                                 ALS ENVIRONMENTAL

                                                                      RESULTS OF ANALYSIS
                                                                               Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                            ALS Project ID: P1900535

                                                                       Hydrogen Sulfide

Test Code:                ASTM D 5504-12
Instrument ID:            Agilent 6890A/GC13/SCD                                                               Date(s) Collected: 2/4/19
Analyst:                  Magaly Rodriguez                                                                       Date Received: 2/5/19
Sample Type:              1.0 L Tedlar Bag(s)                                                                    Date Analyzed: 2/5/19
Test Notes:




                                                          Injection
Client Sample ID                          ALS Sample ID   Volume        Time             Result        MRL            Result         MRL                       Data
                                                           ml(s)      Analyzed           µg/m³         µg/m³          ppbV           ppbV                     Qualifier
BRKN-MH                                   P1900535-001      0.050      09:34         1,300,000          140         920,000           100
BRKN-IN                                   P1900535-002     0.0010      10:02         1,900,000         7,000      1,400,000          5,000
BRKN-OUT                                  P1900535-003     0.0010      10:20         1,800,000         7,000      1,300,000          5,000
Method Blank                              P190205-MB         1.0       08:48                      ND    7.0                    ND     5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




                                                                                11 of 12
          P1900535_ASTM5504_1902081319_SC.xls - Sulfur                                                                         20SULFUR.XLS   -   Page No.:
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 99 of 173 PageID #: 117

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1900535

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 2/4/19
Analyst:                 Gilbert Gutierrez                                                   Date Received: 2/5/19
Sampling Media:          1.0 L Tedlar Bag(s)                                                 Date Analyzed: 2/5/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                               Data
                                                                 ml(s)          ppmV             ppmV                             Qualifier

BRKN-MH                                 P1900535-001              0.10        3,500                10
BRKN-IN                                 P1900535-002              0.10        5,300                10
BRKN-OUT                                P1900535-003              0.10        4,700                10
Method Blank                            P190205-MB                1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




                                                                 12 of 12
     P1900535_C1-C6_1902081213_SC.xls - TO-3                                                                   TO3_C1C6.XLS - Page No.:
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 100 of 173 PageID #: 118
                                                                 2655 Park Center Dr., Suite A
                                                                 Simi Valley, CA 93065
                                                                 T: +1 805 526 7161
                                                                 www.alsglobal.com




                                             LABORATORY REPORT



  April 11, 2019



  Kenneth Skipka
  RTP Environmental Associates, Inc.
  400 Post Avenue, Suite 405
  Westbury, NY 11590

  RE: Brookhaven Landfill Gas / BRKNH2S

  Dear Kenneth:

  Enclosed are the results of the sample submitted to our laboratory on March 28, 2019. For your
  reference, these analyses have been assigned our service request number P1901645.

  All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
  assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
  standards, where applicable, and except as noted in the laboratory case narrative provided. For a
  specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
  www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
  samples analyzed and reported herein.

  If you have any questions, please call me at (805) 526-7161.

  Respectfully submitted,

  ALS | Environmental


   By Hayden Akers at 2:47, April 11, 2019


  Hayden Akers
  Project Manager




                                    RIGHT SOLUTIONS | RIGHT PARTNER


                                                   1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 101 of 173 PageID #: 119
                                                                                    2655 Park Center Dr., Suite A
                                                                                    Simi Valley, CA 93065
                                                                                    T: +1 805 526 7161
                                                                                    www.alsglobal.com




  Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1901645
  Project:      Brookhaven Landfill Gas / BRKNH2S                                     New York Lab ID:            11221
  _______________________________________________________________________________


                                                     CASE NARRATIVE

  The samples were received intact under chain of custody on March 28, 2019 and were stored in accordance
  with the analytical method requirements. Please refer to the sample acceptance check form for additional
  information. The results reported herein are applicable only to the condition of the samples at the time of
  sample receipt.

  Fixed Gases Analysis

  The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide, methane and
  carbon dioxide) according to modified EPA Method 3C (single injection) using a gas chromatograph
  equipped with a thermal conductivity detector (TCD). This procedure is described in laboratory SOP VOA-
  EPA3C. This method is included on the laboratory’s DoD-ELAP scope of accreditation, however it is not
  part of the NELAP accreditation.

  Hydrogen Sulfide Analysis

  The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas chromatograph
  equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D 5504-12 is included on the
  laboratory’s NELAP scope of accreditation, however it is not part of the DoD-ELAP accreditation.

  The samples were received with insufficient hold time remaining to complete the analysis within the
  recommended limit. The analysis was performed as soon as possible after receipt by the laboratory and
  the data flagged to indicate the holding time exceedance.

  Methane Analysis

  The samples were also analyzed for methane per modified EPA Method TO-3 using a gas chromatograph
  equipped with a flame ionization detector (FID). This procedure is described in laboratory SOP VOA-
  TO3C1C6. This method is not included on the laboratory’s NELAP or DoD-ELAP scope of accreditation.
  _______________________________________________________________________________________
  The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
  entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

  Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
  materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
  tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
  by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
  or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
  approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
  trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
  its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
  name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
  Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
  the laboratory.




                           RIGHT SOLUTIONS | RIGHT PARTNER


                                                              2 of 12
   Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 102 of 173 PageID #: 120
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-006
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER


                                                  3 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 103 of 173 PageID #: 121


                                                                         ALS ENVIRONMENTAL

                                                             DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                  Service Request: P1901645
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                                                         3C Modified - Fxd Gases Bag

                                                                                                                                                                       ASTM D 5504-12 - H2S Bag
                                                                                                             TO-3 Modified - C1C6+ Bag
Date Received:               3/28/2019
Time Received:               09:30




                                                                  Date        Time
Client Sample ID                  Lab Code          Matrix      Collected    Collected
BRKN-MH                          P1901645-001          Air       3/27/2019     10:30                            X                           X                             X
BRKN-IN                          P1901645-002          Air       3/27/2019     10:30                            X                           X                             X
BRKN-OUT                         P1901645-003          Air       3/27/2019     10:30                            X                           X                             X




          P1901645_Detail Summary_1904111415_NN.xls - DETAIL SUMMARY
                                                                                       4 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 104 of 173 PageID #: 122
5 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 105 of 173 PageID #: 123

                                                                                       ALS Environmental
                                                                              Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                               Work order:          P1901645
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 3/28/19                                                                               Date opened: 3/28/19                  by:     ADAVID

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                             Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                     
     2      Did sample containers arrive in good condition?                                                                                                                   
     3      Were chain-of-custody papers used and filled out?                                                                                                                 
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                
     5      Was sample volume received adequate for analysis?                                                                                                                 
     6      Are samples within specified holding times?                                                                                                                       
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                    

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                            
                             Location of seal(s)?                                                        Sealing Lid?                                                         
            Were signature and date included?                                                                                                                                 
            Were seals intact?                                                                                                                                                
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                           
            Is there a client indication that the submitted samples are pH preserved?                                                                                         
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                       
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                
    10      Tubes:           Are the tubes capped and intact?                                                                                                                 
    11      Badges:                     Are the badges properly capped and intact?                                                                                            
                                        Are dual bed badges separated and individually capped and intact?                                                                     
      Lab Sample ID                         Container                  Required              Received           Adjusted   VOA Headspace              Receipt / Preservation
                                          Description                     pH *                   pH                pH      (Presence/Absence)              Comments
P1901645-001.01                    1 L Zefon Bag
P1901645-002.01                    1 L Zefon Bag
P1901645-003.01                    1 L Zefon Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)



          P1901645_RTP Environmental Associates, Inc._Brookhaven Landfill Gas _ BRKNH2S.xls - Page 1 of 1                                                     4/11/19 2:36 PM
                                                                                                    6 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 106 of 173 PageID #: 124

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1901645
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1901645-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 3/27/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 3/28/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 3/28/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                      0.837            0.10
 7782-44-7                Oxygen*                                                         6.49           0.10
 7727-37-9                Nitrogen                                                        45.5           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          25.5          0.10
 124-38-9                 Carbon Dioxide                                                   21.7          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1901645_3C_1903291723_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
                                                                7 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 107 of 173 PageID #: 125

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1901645
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1901645-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 3/27/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 3/28/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 3/28/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.07           0.10
 7782-44-7                Oxygen*                                                         5.93           0.10
 7727-37-9                Nitrogen                                                        43.1           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          26.4          0.10
 124-38-9                 Carbon Dioxide                                                   23.5          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1901645_3C_1903291723_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
                                                                8 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 108 of 173 PageID #: 126

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1901645
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1901645-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 3/27/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 3/28/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 3/28/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.07           0.10
 7782-44-7                Oxygen*                                                         6.66           0.10
 7727-37-9                Nitrogen                                                        44.6           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          25.1          0.10
 124-38-9                 Carbon Dioxide                                                   22.5          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1901645_3C_1903291723_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
                                                                9 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 109 of 173 PageID #: 127

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1901645
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P190328-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 3/28/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1901645_3C_1903291723_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                                                                10 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 110 of 173 PageID #: 128

                                                                 ALS ENVIRONMENTAL

                                                                      RESULTS OF ANALYSIS
                                                                               Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                            ALS Project ID: P1901645

                                                                       Hydrogen Sulfide

Test Code:                ASTM D 5504-12
Instrument ID:            Agilent 7890A/GC22/SCD                                                               Date(s) Collected: 3/27/19
Analyst:                  Wade Henton                                                                            Date Received: 3/28/19
Sample Type:              1 L Zefon Bag(s)                                                                       Date Analyzed: 3/28/19
Test Notes:




                                                          Injection
Client Sample ID                          ALS Sample ID   Volume        Time             Result        MRL            Result         MRL                       Data
                                                           ml(s)      Analyzed           µg/m³         µg/m³          ppbV           ppbV                     Qualifier
BRKN-MH                                   P1901645-001     0.0020      11:38         2,500,000         3,500      1,800,000          2,500                      H1
BRKN-IN                                   P1901645-002     0.0020      11:54         4,100,000         3,500      2,900,000          2,500                      H1
BRKN-OUT                                  P1901645-003     0.0020      12:10         3,700,000         3,500      2,600,000          2,500                      H1
Method Blank                              P190328-MB         1.0       08:38                      ND    7.0                    ND     5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 H1 = Sample analysis performed past holding time. See case narrative.




          P1901645_ASTM5504_1904081311_SC.xls - Sulfur                                                                         20SULFUR.XLS   -   Page No.:
                                                                                11 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 111 of 173 PageID #: 129

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1901645

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 3/27/19
Analyst:                 Wade Henton                                                         Date Received: 3/28/19
Sampling Media:          1 L Zefon Bag(s)                                                    Date Analyzed: 3/28/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN-MH                                 P1901645-001              0.10        4,400                10
BRKN-IN                                 P1901645-002              0.10        4,400                10
BRKN-OUT                                P1901645-003              0.10        5,900                10
Method Blank                            P190328-MB                1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




     P1901645_C1-C6_1904081316_SC.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
                                                                 12 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 112 of 173 PageID #: 130
                                                                 2655 Park Center Dr., Suite A
                                                                 Simi Valley, CA 93065
                                                                 T: +1 805 526 7161
                                                                 www.alsglobal.com




                                           LABORATORY REPORT



  May 7, 2019



  Kenneth Skipka
  RTP Environmental Associates, Inc.
  400 Post Avenue, Suite 405
  Westbury, NY 11590

  RE: Brookhaven Landfill Gas / BRKNH2S

  Dear Kenneth:

  Enclosed are the results of the samples submitted to our laboratory on April 23, 2019. For your
  reference, these analyses have been assigned our service request number P1902233.

  All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
  assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
  standards, where applicable, and except as noted in the laboratory case narrative provided. For a
  specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
  www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
  samples analyzed and reported herein.

  If you have any questions, please call me at (805) 526-7161.

  Respectfully submitted,

  ALS | Environmental


   By Hayden Akers at 8:53, May 07, 2019


  Hayden Akers
  Project Manager




                                  RIGHT SOLUTIONS | RIGHT PARTNER


                                                 1 of 14
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 113 of 173 PageID #: 131
                                                                                    2655 Park Center Dr., Suite A
                                                                                    Simi Valley, CA 93065
                                                                                    T: +1 805 526 7161
                                                                                    www.alsglobal.com




  Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1902233
  Project:      Brookhaven Landfill Gas / BRKNH2S                                     New York Lab ID:            11221
  _______________________________________________________________________________


                                                     CASE NARRATIVE

  The samples were received intact under chain of custody on April 23, 2019 and were stored in
  accordance with the analytical method requirements. Please refer to the sample acceptance check
  form for additional information. The results reported herein are applicable only to the condition of
  the samples at the time of sample receipt.

  Fixed Gases Analysis

  The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide,
  methane and carbon dioxide) according to modified EPA Method 3C (single injection) using a
  gas chromatograph equipped with a thermal conductivity detector (TCD). This procedure is
  described in laboratory SOP VOA-EPA3C. This method is included on the laboratory’s DoD-ELAP
  scope of accreditation, however it is not part of the NELAP accreditation.

  Hydrogen Sulfide Analysis

  The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas
  chromatograph equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D
  5504-12 is included on the laboratory’s NELAP scope of accreditation, however it is not part of
  the DoD-ELAP accreditation.

  Total Gaseous Non-Methane Organics as Methane Analysis

  The samples were also analyzed for total gaseous non-methane organics (TGNMO) as methane
  in accordance with modified EPA Method TO-3 using a gas chromatograph equipped with a
  flame ionization detector (FID). This procedure is described in laboratory SOP VOA-TO3C1C6.
  This method is included on the laboratory’s DoD-ELAP scope of accreditation, however it is not
  part of the NELAP accreditation.
  _______________________________________________________________________________________
  The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
  entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

  Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
  materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
  tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
  by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
  or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
  approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
  trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
  its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
  name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
  Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
  the laboratory.




                           RIGHT SOLUTIONS | RIGHT PARTNER


                                                              2 of 14
   Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 114 of 173 PageID #: 132
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-006
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER


                                                  3 of 14
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 115 of 173 PageID #: 133


                                                                         ALS ENVIRONMENTAL

                                                             DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                  Service Request: P1902233
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                                                         3C Modified - Fxd Gases Bag

                                                                                                                                                                       ASTM D 5504-12 - H2S Bag
                                                                                                             TO-3 Modified - C1C6+ Bag
Date Received:               4/23/2019
Time Received:               10:00




                                                                  Date        Time
Client Sample ID                  Lab Code          Matrix      Collected    Collected
BRKN-MH                          P1902233-001          Air       4/22/2019     10:30                            X                           X                             X
BRKN-IN                          P1902233-002          Air       4/22/2019     10:30                            X                           X                             X
BRKN-OUT                         P1902233-003          Air       4/22/2019     10:30                            X                           X                             X




          P1902233_Detail Summary_1905070743_NN.xls - DETAIL SUMMARY
                                                                                       4 of 14
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 116 of 173 PageID #: 134
5 of 14
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 117 of 173 PageID #: 135

                                                                                       ALS Environmental
                                                                              Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                               Work order:          P1902233
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 4/23/19                                                                               Date opened: 4/23/19                  by:     SEAN.KNEPPER

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                             Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                     
     2      Did sample containers arrive in good condition?                                                                                                                   
     3      Were chain-of-custody papers used and filled out?                                                                                                                 
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                
     5      Was sample volume received adequate for analysis?                                                                                                                 
     6      Are samples within specified holding times?                                                                                                                       
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                    

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                            
                             Location of seal(s)?                                                        Sealing Lid?                                                         
            Were signature and date included?                                                                                                                                 
            Were seals intact?                                                                                                                                                
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                           
            Is there a client indication that the submitted samples are pH preserved?                                                                                         
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                       
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                
    10      Tubes:           Are the tubes capped and intact?                                                                                                                 
    11      Badges:                     Are the badges properly capped and intact?                                                                                            
                                        Are dual bed badges separated and individually capped and intact?                                                                     
      Lab Sample ID                         Container                  Required              Received           Adjusted   VOA Headspace              Receipt / Preservation
                                          Description                     pH *                   pH                pH      (Presence/Absence)              Comments
P1902233-001.01                    1 L Zefon Bag
P1902233-002.01                    1 L Zefon Bag
P1902233-003.01                    1 L Zefon Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)



          P1902233_RTP Environmental Associates, Inc._Brookhaven Landfill Gas _ BRKNH2S.xls - Page 1 of 1                                                      5/7/19 8:47 AM
                                                                                                    6 of 14
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 118 of 173 PageID #: 136

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1902233
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1902233-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 4/22/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 4/23/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 4/23/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.24           0.10
 7782-44-7                Oxygen*                                                         3.96           0.10
 7727-37-9                Nitrogen                                                        34.8           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          33.6          0.10
 124-38-9                 Carbon Dioxide                                                   26.4          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1902233_3C_1904241629_RD.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
                                                                7 of 14
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 119 of 173 PageID #: 137

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1902233
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1902233-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 4/22/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 4/23/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 4/23/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.60           0.10
 7782-44-7                Oxygen*                                                         3.43           0.10
 7727-37-9                Nitrogen                                                        31.2           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          34.9          0.10
 124-38-9                 Carbon Dioxide                                                   28.8          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1902233_3C_1904241629_RD.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
                                                                8 of 14
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 120 of 173 PageID #: 138

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1902233
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1902233-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 4/22/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 4/23/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 4/23/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.44           0.10
 7782-44-7                Oxygen*                                                         4.96           0.10
 7727-37-9                Nitrogen                                                        34.8           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          32.0          0.10
 124-38-9                 Carbon Dioxide                                                   26.8          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1902233_3C_1904241629_RD.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
                                                                9 of 14
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 121 of 173 PageID #: 139

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1902233
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P190423-MB


Test Code:               EPA Method 3C Modified                                                Date Collected: NA
Instrument ID:           HP5890 II/GC1/TCD                                                      Date Received: NA
Analyst:                 Gilbert Gutierrez                                                     Date Analyzed: 4/23/19
Sample Type:             1 L Zefon Bag                                                     Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                 Compound                                                      Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0               Hydrogen                                                               ND      0.10
 7782-44-7               Oxygen*                                                                ND      0.10
 7727-37-9               Nitrogen                                                               ND      0.10
 630-08-0                Carbon Monoxide                                                        ND      0.10
 74-82-8                 Methane                                                                ND      0.10
 124-38-9                Carbon Dioxide                                                         ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1902233_3C_1904241629_RD.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                                                                10 of 14
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 122 of 173 PageID #: 140

                                                     ALS ENVIRONMENTAL

                                             LABORATORY CONTROL SAMPLE SUMMARY
                                                                Page 1 of 1


Client:                 RTP Environmental Associates, Inc.
Client Sample ID: Lab Control Sample                                                     ALS Project ID: P1902233
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                     ALS Sample ID: P190423-LCS


Test Code:              EPA Method 3C Modified                                           Date Collected: NA
Instrument ID:          HP5890 II/GC1/TCD                                                 Date Received: NA
Analyst:                Gilbert Gutierrez                                                Date Analyzed: 4/23/19
Sample Type:            1 L Zefon Bag                                                Volume(s) Analyzed:      NA ml(s)
Test Notes:




                                                                                                               ALS
   CAS #                Compound                 Spike Amount               Result        % Recovery        Acceptance              Data
                                                     ppmV                   ppmV                              Limits               Qualifier
 1333-74-0              Hydrogen                   40,000                   44,100             110           97-113
 7782-44-7              Oxygen*                    40,000                   42,400             106           96-112
 7727-37-9              Nitrogen                   50,000                   50,800             102           94-110
 630-08-0               Carbon Monoxide            50,000                   52,700             105           96-111
 74-82-8                Methane                    40,000                   42,600             107           96-112
 124-38-9               Carbon Dioxide             50,000                   51,800             104           92-107

 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1902233_3C_1904241629_RD.xls - LCS                                                                    3C_ALL_6.XLS - Page No.:
                                                                 11 of 14
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 123 of 173 PageID #: 141

                                                                 ALS ENVIRONMENTAL

                                                                      RESULTS OF ANALYSIS
                                                                               Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                            ALS Project ID: P1902233

                                                                       Hydrogen Sulfide

Test Code:                ASTM D 5504-12
Instrument ID:            Agilent 6890A/GC13/SCD                                                               Date(s) Collected: 4/22/19
Analyst:                  Magaly Rodriguez                                                                       Date Received: 4/23/19
Sample Type:              1 L Zefon Bag(s)                                                                       Date Analyzed: 4/23/19
Test Notes:




                                                          Injection
Client Sample ID                          ALS Sample ID   Volume        Time             Result        MRL            Result         MRL                       Data
                                                           ml(s)      Analyzed           µg/m³         µg/m³          ppbV           ppbV                     Qualifier
BRKN-MH                                   P1902233-001     0.0020      10:25         2,100,000         3,500      1,500,000          2,500
BRKN-IN                                   P1902233-002     0.0020      10:28         3,400,000         3,500      2,500,000          2,500
BRKN-OUT                                  P1902233-003     0.0020      10:22         2,600,000         3,500      1,900,000          2,500
Method Blank                              P190423-MB         1.0       09:03                      ND    7.0                    ND     5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




          P1902233_ASTM5504_1905031016_SC.xls - Sulfur                                                                         20SULFUR.XLS   -   Page No.:
                                                                                12 of 14
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 124 of 173 PageID #: 142

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1902233

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 4/22/19
Analyst:                 Gilbert Gutierrez                                                   Date Received: 4/23/19
Sampling Media:          1 L Zefon Bag(s)                                                    Date Analyzed: 4/23/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN-MH                                P1902233-001              0.050        5,300                20
BRKN-IN                                P1902233-002              0.050        6,800                20
BRKN-OUT                               P1902233-003              0.050        6,800                20
Method Blank                           P190423-MB                 1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




     P1902233_C1-C6_1904241628_RD.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
                                                                 13 of 14
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 125 of 173 PageID #: 143

                                                    ALS ENVIRONMENTAL

                                               LABORATORY CONTROL SAMPLE SUMMARY
                                                             Page 1 of 1


Client:                 RTP Environmental Associates, Inc.
Client Sample ID: Lab Control Sample                                                     ALS Project ID: P1902233
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                     ALS Sample ID: P190423-LCS


Test Code:             EPA TO-3 Modified                                                 Date Collected: NA
Instrument ID:         HP5890 II/GC8/FID                                                  Date Received: NA
Analyst:               Gilbert Gutierrez                                                 Date Analyzed: 4/23/19
Sampling Media:        1 L Zefon Bag                                                 Volume(s) Analyzed:      NA ml(s)
Test Notes:




                                                                                                      ALS
 Compound                                                    Spike Amount   Result   % Recovery    Acceptance             Data
                                                                ppmV        ppmV                     Limits              Qualifier
 Total Gaseous Nonmethane Organics (TGNMO) as Methane             1,000      991         99           NA




      P1902233_C1-C6_1904241628_RD.xls - LCS                                                        TO3_C1C6.XLS - Page No.:
                                                              14 of 14
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 126 of 173 PageID #: 144
                                                                 2655 Park Center Dr., Suite A
                                                                 Simi Valley, CA 93065
                                                                 T: +1 805 526 7161
                                                                 www.alsglobal.com




                                             LABORATORY REPORT



  June 13, 2019



  Kenneth Skipka
  RTP Environmental Associates, Inc.
  400 Post Avenue, Suite 405
  Westbury, NY 11590

  RE: Brookhaven Landfill Gas

  Dear Kenneth:

  Enclosed are the results of the samples submitted to our laboratory on May 30, 2019. For your
  reference, these analyses have been assigned our service request number P1903056.

  All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
  assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
  standards, where applicable, and except as noted in the laboratory case narrative provided. For a
  specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
  www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
  samples analyzed and reported herein.

  If you have any questions, please call me at (805) 526-7161.

  Respectfully submitted,

  ALS | Environmental


   By Hayden Akers at 10:32, June 13, 2019


  Hayden Akers
  Project Manager




                                 RIGHT SOLUTIONS | RIGHT PARTNER


                                                   1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 127 of 173 PageID #: 145
                                                                                    2655 Park Center Dr., Suite A
                                                                                    Simi Valley, CA 93065
                                                                                    T: +1 805 526 7161
                                                                                    www.alsglobal.com




  Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1903056
  Project:      Brookhaven Landfill Gas                                               New York Lab ID:            11221
  _______________________________________________________________________________


                                                     CASE NARRATIVE

  The samples were received intact under chain of custody on May 30, 2019 and were stored in
  accordance with the analytical method requirements. Please refer to the sample acceptance check
  form for additional information. The results reported herein are applicable only to the condition of
  the samples at the time of sample receipt.

  Fixed Gases Analysis

  The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide,
  methane and carbon dioxide) according to modified EPA Method 3C (single injection) using a
  gas chromatograph equipped with a thermal conductivity detector (TCD). This procedure is
  described in laboratory SOP VOA-EPA3C. This method is included on the laboratory’s DoD-ELAP
  scope of accreditation, however it is not part of the NELAP accreditation.

  Hydrogen Sulfide Analysis

  The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas
  chromatograph equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D
  5504-12 is included on the laboratory’s NELAP scope of accreditation, however it is not part of
  the DoD-ELAP accreditation.

  Total Gaseous Non-Methane Organics as Methane Analysis

  The samples were also analyzed for total gaseous non-methane organics as methane per
  modified EPA Method TO-3 using a gas chromatograph equipped with a flame ionization
  detector (FID). This procedure is described in laboratory SOP VOA-TO3C1C6. This method is
  included on the laboratory’s DoD-ELAP scope of accreditation, however it is not part of the
  NELAP accreditation.
  _______________________________________________________________________________________
  The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
  entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

  Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
  materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
  tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
  by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
  or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
  approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
  trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
  its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
  name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
  Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
  the laboratory.




                           RIGHT SOLUTIONS | RIGHT PARTNER


                                                              2 of 12
   Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 128 of 173 PageID #: 146
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-006
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          18-9
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           8-9
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER


                                                  3 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 129 of 173 PageID #: 147


                                                                       ALS ENVIRONMENTAL

                                                           DETAIL SUMMARY REPORT
Client:                    RTP Environmental Associates, Inc.                                  Service Request: P1903056
Project ID:                Brookhaven Landfill Gas




                                                                                                                                       3C Modified - Fxd Gases Bag

                                                                                                                                                                     ASTM D 5504-12 - H2S Bag
                                                                                                           TO-3 Modified - C1C6+ Bag
Date Received:             5/30/2019
Time Received:             09:27




                                                                Date        Time
Client Sample ID                Lab Code          Matrix      Collected    Collected
BRKN - MH                      P1903056-001          Air       5/29/2019     10:30                            X                           X                             X
BRKN - IN                      P1903056-002          Air       5/29/2019     10:30                            X                           X                             X
BRKN - OUT                     P1903056-003          Air       5/29/2019     10:30                            X                           X                             X




        P1903056_Detail Summary_1906130833_NN.xls - DETAIL SUMMARY
                                                                                     4 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 130 of 173 PageID #: 148
5 of 12
               Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 131 of 173 PageID #: 149

                                                                                         ALS Environmental
                                                                                 Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                                 Work order:          P1903056
 Project: Brookhaven Landfill Gas
 Sample(s) received on: 5/30/19                                                                                 Date opened: 5/30/19                  by:     HAYDEN.AKERS

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                               Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                       
     2      Did sample containers arrive in good condition?                                                                                                                     
     3      Were chain-of-custody papers used and filled out?                                                                                                                   
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                  
     5      Was sample volume received adequate for analysis?                                                                                                                   
     6      Are samples within specified holding times?                                                                                                                         
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                      
                                                                                                                                                                                 
     8      Were custody seals on outside of cooler/Box/Container?                                                                                                              
                             Location of seal(s)?                                                        Sealing Lid?                                                           
            Were signature and date included?                                                                                                                                   
            Were seals intact?                                                                                                                                                  
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                             
            Is there a client indication that the submitted samples are pH preserved?                                                                                           
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                         
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                  
    10      Tubes:           Are the tubes capped and intact?                                                                                                                   
    11      Badges:                      Are the badges properly capped and intact?                                                                                             
                                         Are dual bed badges separated and individually capped and intact?                                                                      
      Lab Sample ID                          Container                   Required                 Received        Adjusted   VOA Headspace              Receipt / Preservation
                                            Description                     pH *                    pH               pH      (Presence/Absence)              Comments
P1903056-001.01                     1.0 L Tedlar Bag
P1903056-002.01                     1.0 L Tedlar Bag
P1903056-003.01                     1.0 L Tedlar Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)



          P1903056_RTP Environmental Associates, Inc._Brookhaven Landfill Gas.xls - Page 1 of 1                                                                6/13/19 10:16 AM
                                                                                                      6 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 132 of 173 PageID #: 150

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN - MH                                                                       ALS Project ID: P1903056
Client Project ID: Brookhaven Landfill Gas                                                        ALS Sample ID: P1903056-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 5/29/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 5/30/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 5/30/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.29           0.10
 7782-44-7                Oxygen*                                                         4.76           0.10
 7727-37-9                Nitrogen                                                        36.4           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          31.4          0.10
 124-38-9                 Carbon Dioxide                                                   26.1          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903056_3C_1906100956_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
                                                                7 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 133 of 173 PageID #: 151

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN - IN                                                                       ALS Project ID: P1903056
Client Project ID: Brookhaven Landfill Gas                                                        ALS Sample ID: P1903056-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 5/29/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 5/30/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 5/30/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.55           0.10
 7782-44-7                Oxygen*                                                         4.67           0.10
 7727-37-9                Nitrogen                                                        34.5           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          31.5          0.10
 124-38-9                 Carbon Dioxide                                                   27.8          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903056_3C_1906100956_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
                                                                8 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 134 of 173 PageID #: 152

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN - OUT                                                                      ALS Project ID: P1903056
Client Project ID: Brookhaven Landfill Gas                                                        ALS Sample ID: P1903056-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 5/29/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 5/30/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 5/30/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.49           0.10
 7782-44-7                Oxygen*                                                         5.33           0.10
 7727-37-9                Nitrogen                                                        36.5           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          30.1          0.10
 124-38-9                 Carbon Dioxide                                                   26.6          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903056_3C_1906100956_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
                                                                9 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 135 of 173 PageID #: 153

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1903056
Client Project ID: Brookhaven Landfill Gas                                                      ALS Sample ID: P190530-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 5/30/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903056_3C_1906100956_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                                                                10 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 136 of 173 PageID #: 154

                                                                  ALS ENVIRONMENTAL

                                                                     RESULTS OF ANALYSIS
                                                                              Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas                                                                    ALS Project ID: P1903056

                                                                      Hydrogen Sulfide

Test Code:                 ASTM D 5504-12
Instrument ID:             Agilent 6890A/GC13/SCD                                                            Date(s) Collected: 5/29/19
Analyst:                   Wade Henton                                                                         Date Received: 5/30/19
Sample Type:               1.0 L Tedlar Bag(s)                                                                 Date Analyzed: 5/30/19
Test Notes:




                                                         Injection
Client Sample ID                         ALS Sample ID   Volume        Time            Result        MRL            Result        MRL                    Data
                                                          ml(s)      Analyzed          µg/m³         µg/m³          ppbV          ppbV                  Qualifier
BRKN - MH                                 P1903056-001     0.10       10:11          610,000          70          430,000          50
BRKN - IN                                 P1903056-002    0.020       10:19        2,900,000          350       2,000,000          250
BRKN - OUT                                P1903056-003    0.020       10:23          990,000          350         710,000          250
Method Blank                              P190530-MB       1.0        10:07                     ND    7.0                    ND    5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




          P1903056_ASTM5504_1906101047_SC.xls - Sulfur                                                                       20SULFUR.XLS   -   Page No.:
                                                                               11 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 137 of 173 PageID #: 155

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas                                                  ALS Project ID: P1903056

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 5/29/19
Analyst:                 Gilbert Gutierrez                                                   Date Received: 5/30/19
Sampling Media:          1.0 L Tedlar Bag(s)                                                 Date Analyzed: 5/30/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN - MH                               P1903056-001              0.10        4,900                10
BRKN - IN                               P1903056-002              0.10        6,200                10
BRKN - OUT                              P1903056-003              0.10        4,900                10
Method Blank                            P190530-MB                1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




     P1903056_C1-C6_1906031200_SC.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
                                                                 12 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 138 of 173 PageID #: 156
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                              LABORATORY REPORT



  July 9, 2019



  Kenneth Skipka
  RTP Environmental Associates, Inc.
  400 Post Avenue, Suite 405
  Westbury, NY 11590

  RE: Brookhaven Landfill Gas / BRKNH2S

  Dear Kenneth:

  Enclosed are the results of the samples submitted to our laboratory on June 25, 2019. For your
  reference, these analyses have been assigned our service request number P1903717.

  All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
  assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
  standards, where applicable, and except as noted in the laboratory case narrative provided. For a
  specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
  www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
  samples analyzed and reported herein.

  If you have any questions, please call me at (805) 526-7161.

  Respectfully submitted,

  ALS | Environmental


   By Hayden Akers at 3:11 pm, Jul 09, 2019

  Hayden Akers
  Project Manager




                                  RIGHT SOLUTIONS | RIGHT PARTNER


                                                    1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 139 of 173 PageID #: 157
                                                                                    2655 Park Center Dr., Suite A
                                                                                    Simi Valley, CA 93065
                                                                                    T: +1 805 526 7161
                                                                                    www.alsglobal.com




  Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1903717
  Project:      Brookhaven Landfill Gas BRKNH2S                                     New York Lab ID:              11221
  _______________________________________________________________________________


                                                     CASE NARRATIVE

  The samples were received intact under chain of custody on June 25, 2019 and were stored in
  accordance with the analytical method requirements.             The samples were received past the
  recommended holding time for the hydrogen sulfide analysis. The analysis was performed as soon as
  possible after receipt by the laboratory. The data is flagged to indicate the holding time exceedance.
  Please refer to the sample acceptance check form for additional information. The results reported herein
  are applicable only to the condition of the samples at the time of sample receipt.

  Fixed Gases Analysis

  The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide, methane
  and carbon dioxide) according to modified EPA Method 3C (single injection) using a gas
  chromatograph equipped with a thermal conductivity detector (TCD). This procedure is described in
  laboratory SOP VOA-EPA3C. This method is included on the laboratory’s DoD-ELAP scope of
  accreditation, however it is not part of the NELAP accreditation.

  Hydrogen Sulfide Analysis

  The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas
  chromatograph equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D 5504-12
  is included on the laboratory’s NELAP scope of accreditation, however it is not part of the DoD-ELAP
  accreditation.

  Total Gaseous Non-Methane Organics as Methane Analysis

  The samples were also analyzed for total gaseous non-methane organics as methane per modified
  EPA Method TO-3 using a gas chromatograph equipped with a flame ionization detector (FID). This
  procedure is described in laboratory SOP VOA-TO3C1C6. This method is included on the laboratory’s
  DoD-ELAP scope of accreditation, however it is not part of the NELAP accreditation.
  _______________________________________________________________________________________
  The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
  entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

  Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
  materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
  tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
  by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
  or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
  approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
  trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
  its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
  name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
  Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
  the laboratory.




                           RIGHT SOLUTIONS | RIGHT PARTNER


                                                              2 of 12
   Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 140 of 173 PageID #: 158
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-006
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          19-10
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           9-10
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER


                                                  3 of 12
                Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 141 of 173 PageID #: 159


                                                                       ALS ENVIRONMENTAL

                                                            DETAIL SUMMARY REPORT
Client:                    RTP Environmental Associates, Inc.                                  Service Request: P1903717
Project ID:                Brookhaven Landfill Gas / BRKNH2S




                                                                                                           TO-3 Modified - C1C6+ Bag



                                                                                                                                                                     ASTM D 5504-12 - H2S Bag
                                                                                                                                       3C Modified - Fxd Gases Bag
Date Received:             6/25/2019
Time Received:             15:00




                                                                Date        Time
Client Sample ID                Lab Code          Matrix      Collected    Collected
BRKN - MH                      P1903717-001           Air      6/24/2019     10:30                            X                           X                            X
BRKN - IN                      P1903717-002           Air      6/24/2019     10:30                            X                           X                            X
BRKN - OUT                     P1903717-003           Air      6/24/2019     10:30                            X                           X                            X




        P1903717_Detail Summary_1907091317_RG.xls - DETAIL SUMMARY
                                                                                     4 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 142 of 173 PageID #: 160
5 of 12
               Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 143 of 173 PageID #: 161

                                                                                         ALS Environmental
                                                                                 Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                                 Work order:          P1903717
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 6/25/2019                                                                               Date opened: 6/25/2019                by:     DENISE.POSADA

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                               Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                       
     2      Did sample containers arrive in good condition?                                                                                                                     
     3      Were chain-of-custody papers used and filled out?                                                                                                                   
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                  
     5      Was sample volume received adequate for analysis?                                                                                                                   
     6      Are samples within specified holding times?                                                                                                                         
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                      

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                              
                             Location of seal(s)?                                                        Sealing Lid?                                                           
            Were signature and date included?                                                                                                                                   
            Were seals intact?                                                                                                                                                  
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                             
            Is there a client indication that the submitted samples are pH preserved?                                                                                           
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                         
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                  
    10      Tubes:           Are the tubes capped and intact?                                                                                                                   
    11      Badges:                      Are the badges properly capped and intact?                                                                                             
                                         Are dual bed badges separated and individually capped and intact?                                                                      
      Lab Sample ID                          Container                   Required                 Received        Adjusted   VOA Headspace              Receipt / Preservation
                                            Description                     pH *                    pH               pH      (Presence/Absence)              Comments
P1903717-001.01                     1.0 L Tedlar Bag
P1903717-002.01                     1.0 L Tedlar Bag
P1903717-003.01                     1.0 L Tedlar Bag




   Explain any discrepancies: (include lab sample ID numbers):
Due to a local delivery restrictions, the package was not received until 1500, leading to the sample being received out of the specified
holding time for the sulfur analysis.

   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)



          P1903717_RTP Environmental Associates, Inc._Brookhaven Landfill Gas.xls - Page 1 of 1                                                                7/9/2019 3:09 PM
                                                                                                      6 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 144 of 173 PageID #: 162

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN - MH                                                                       ALS Project ID: P1903717
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1903717-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 06/24/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 06/25/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 6/26/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.10           0.10
 7782-44-7                Oxygen*                                                         4.18           0.10
 7727-37-9                Nitrogen                                                        35.2           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          32.9          0.10
 124-38-9                 Carbon Dioxide                                                   26.5          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903717_3C_1906281045_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
                                                                7 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 145 of 173 PageID #: 163

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN - IN                                                                       ALS Project ID: P1903717
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1903717-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 06/24/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 06/25/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 6/26/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.27           0.10
 7782-44-7                Oxygen*                                                         5.06           0.10
 7727-37-9                Nitrogen                                                        35.5           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          31.1          0.10
 124-38-9                 Carbon Dioxide                                                   27.1          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903717_3C_1906281045_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
                                                                8 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 146 of 173 PageID #: 164

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN - OUT                                                                      ALS Project ID: P1903717
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1903717-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 06/24/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 06/25/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 6/26/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.20           0.10
 7782-44-7                Oxygen*                                                         5.20           0.10
 7727-37-9                Nitrogen                                                        36.4           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          31.0          0.10
 124-38-9                 Carbon Dioxide                                                   26.2          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903717_3C_1906281045_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
                                                                9 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 147 of 173 PageID #: 165

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1903717
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P190626-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 6/26/19
Sample Type:              1.0 L Tedlar Bag                                                 Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1903717_3C_1906281045_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                                                                10 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 148 of 173 PageID #: 166

                                                                   ALS ENVIRONMENTAL

                                                                     RESULTS OF ANALYSIS
                                                                              Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                          ALS Project ID: P1903717

                                                                      Hydrogen Sulfide

Test Code:                 ASTM D 5504-12
Instrument ID:             Agilent 7890A/GC22/SCD                                                            Date(s) Collected: 6/24/19
Analyst:                   Wade Henton                                                                         Date Received: 6/25/19
Sample Type:               1.0 L Tedlar Bag(s)                                                                 Date Analyzed: 6/25/19
Test Notes:




                                                         Injection
Client Sample ID                         ALS Sample ID   Volume        Time            Result        MRL            Result        MRL                    Data
                                                          ml(s)      Analyzed          µg/m³         µg/m³          ppbV          ppbV                  Qualifier
BRKN - MH                                 P1903717-001    0.0010      15:58        1,800,000         7,000      1,300,000         5,000                   H3
BRKN - IN                                 P1903717-002    0.0010      16:02        3,900,000         7,000      2,800,000         5,000                   H3
BRKN - OUT                                P1903717-003    0.0010      16:29        2,300,000         7,000      1,600,000         5,000                   H3
Method Blank                              P190625-MB        1.0       13:43                     ND    7.0                    ND    5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 H3 = Sample was received and analyzed past holding time.




          P1903717_ASTM5504_1907090849_SC.xls - Sulfur                                                                       20SULFUR.XLS   -   Page No.:
                                                                               11 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 149 of 173 PageID #: 167

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1903717

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 6/24/19
Analyst:                 Gilbert Gutierrez                                                   Date Received: 6/25/19
Sampling Media:          1.0 L Tedlar Bag(s)                                                 Date Analyzed: 6/26/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN - MH                               P1903717-001              0.10        4,700                10
BRKN - IN                               P1903717-002              0.10        7,100                10
BRKN - OUT                              P1903717-003              0.10        4,800                10
Method Blank                            P190626-MB                1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




     P1903717_C1-C6_1906281620_SC.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
                                                                 12 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 150 of 173 PageID #: 168
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                              LABORATORY REPORT



  July 29, 2019



  Kenneth Skipka
  RTP Environmental Associates, Inc.
  400 Post Avenue, Suite 405
  Westbury, NY 11590

  RE: Brookhaven Landfill Gas / BRKNH2S

  Dear Kenneth:

  Enclosed are the results of the samples submitted to our laboratory on July 16, 2019. For your
  reference, these analyses have been assigned our service request number P1904155.

  All analyses were performed according to our laboratory’s NELAP and DoD-ELAP-approved quality
  assurance program. The test results meet requirements of the current NELAP and DoD-ELAP
  standards, where applicable, and except as noted in the laboratory case narrative provided. For a
  specific list of NELAP and DoD-ELAP-accredited analytes, refer to the certifications section at
  www.alsglobal.com. Results are intended to be considered in their entirety and apply only to the
  samples analyzed and reported herein.

  If you have any questions, please call me at (805) 526-7161.

  Respectfully submitted,

  ALS | Environmental


   By Hayden Akers at 3:50 pm, Jul 29, 2019

  Hayden Akers
  Project Manager




                                  RIGHT SOLUTIONS | RIGHT PARTNER


                                                    1 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 151 of 173 PageID #: 169
                                                                                    2655 Park Center Dr., Suite A
                                                                                    Simi Valley, CA 93065
                                                                                    T: +1 805 526 7161
                                                                                    www.alsglobal.com




  Client:       RTP Environmental Associates, Inc.                                  Service Request No:           P1904155
  Project:      Brookhaven Landfill Gas / BRKNH2S                                   New York Lab ID:              11221
  _______________________________________________________________________________


                                                     CASE NARRATIVE

  The samples were received intact under chain of custody on July 16, 2019 and were stored in accordance with
  the analytical method requirements. Please refer to the sample acceptance check form for additional
  information. The results reported herein are applicable only to the condition of the samples at the time of
  sample receipt.

  Fixed Gases Analysis

  The samples were analyzed for fixed gases (hydrogen, oxygen, nitrogen, carbon monoxide, methane and
  carbon dioxide) according to modified EPA Method 3C (single injection) using a gas chromatograph
  equipped with a thermal conductivity detector (TCD). This procedure is described in laboratory SOP VOA-
  EPA3C. This method is included on the laboratory’s DoD-ELAP scope of accreditation, however it is not
  part of the NELAP accreditation.

  Hydrogen Sulfide Analysis

  The samples were also analyzed for hydrogen sulfide per ASTM D 5504-12 using a gas chromatograph
  equipped with a sulfur chemiluminescence detector (SCD). Method ASTM D 5504-12 is included on the
  laboratory’s NELAP scope of accreditation, however it is not part of the DoD-ELAP accreditation.

  The samples were analyzed outside of holding time due to insufficient time remaining from receipt.

  Total Gaseous Non-Methane Organics as Methane Analysis

  The samples were also analyzed for total gaseous non-methane organics as methane per modified EPA
  Method TO-3 using a gas chromatograph equipped with a flame ionization detector (FID). This procedure
  is described in laboratory SOP VOA-TO3C1C6. This method is included on the laboratory’s DoD-ELAP
  scope of accreditation, however it is not part of the NELAP accreditation.
  _______________________________________________________________________________________
  The results of analyses are given in the attached laboratory report. All results are intended to be considered in their
  entirety, and ALS Environmental (ALS) is not responsible for utilization of less than the complete report.

  Use of ALS Environmental (ALS)’s Name. Client shall not use ALS’s name or trademark in any marketing or reporting
  materials, press releases or in any other manner (“Materials”) whatsoever and shall not attribute to ALS any test result,
  tolerance or specification derived from ALS’s data (“Attribution”) without ALS’s prior written consent, which may be withheld
  by ALS for any reason in its sole discretion. To request ALS’s consent, Client shall provide copies of the proposed Materials
  or Attribution and describe in writing Client’s proposed use of such Materials or Attribution. If ALS has not provided written
  approval of the Materials or Attribution within ten (10) days of receipt from Client, Client’s request to use ALS’s name or
  trademark in any Materials or Attribution shall be deemed denied. ALS may, in its discretion, reasonably charge Client for
  its time in reviewing Materials or Attribution requests. Client acknowledges and agrees that the unauthorized use of ALS’s
  name or trademark may cause ALS to incur irreparable harm for which the recovery of money damages will be inadequate.
  Accordingly, Client acknowledges and agrees that a violation shall justify preliminary injunctive relief. For questions contact
  the laboratory.




                           RIGHT SOLUTIONS | RIGHT PARTNER


                                                              2 of 12
   Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 152 of 173 PageID #: 170
                                                                  2655 Park Center Dr., Suite A
                                                                  Simi Valley, CA 93065
                                                                  T: +1 805 526 7161
                                                                  www.alsglobal.com




                                     ALS Environmental – Simi Valley

                         CERTIFICATIONS, ACCREDITATIONS, AND REGISTRATIONS


Agency             Web Site                                                                       Number

Alaska DEC         http://dec.alaska.gov/eh/lab.aspx                                               17-019
                   http://www.azdhs.gov/preparedness/state-laboratory/lab-licensure-
Arizona DHS                                                                                       AZ0694
                   certification/index.php#laboratory-licensure-home
Florida DOH        http://www.floridahealth.gov/licensing-and-regulation/environmental-
                                                                                                  E871020
(NELAP)            laboratories/index.html
Louisiana DEQ
                   http://www.deq.louisiana.gov/page/la-lab-accreditation                          05071
(NELAP)
                   http://www.maine.gov/dhhs/mecdc/environmental-
Maine DHHS                                                                                        2018027
                   health/dwp/professionals/labCert.shtml
Minnesota DOH
                   http://www.health.state.mn.us/accreditation                                    1521096
(NELAP)
New Jersey DEP
                   http://www.nj.gov/dep/enforcement/oqa.html                                      CA009
(NELAP)
New York DOH
                   http://www.wadsworth.org/labcert/elap/elap.html                                 11221
(NELAP)
Oregon PHD         http://www.oregon.gov/oha/ph/LaboratoryServices/EnvironmentalLaborat
                                                                                                  4068-006
(NELAP)            oryAccreditation/Pages/index.aspx
                   http://www.dep.pa.gov/Business/OtherPrograms/Labs/Pages/Laboratory-         68-03307
Pennsylvania DEP
                   Accreditation-Program.aspx                                                (Registration)
PJLA                                                                                            65818
                   http://www.pjlabs.com/search-accredited-labs
(DoD ELAP)                                                                                     (Testing)
Texas CEQ                                                                                    T104704413-
                   http://www.tceq.texas.gov/agency/qa/env_lab_accreditation.html
(NELAP)                                                                                          19-10
Utah DOH                                                                                     CA01627201
                   http://health.utah.gov/lab/lab_cert_env
(NELAP)                                                                                           9-10
Washington DOE     http://www.ecy.wa.gov/programs/eap/labs/lab-accreditation.html                  C946

Analyses were performed according to our laboratory’s NELAP and DoD-ELAP approved quality assurance
program. A complete listing of specific NELAP and DoD-ELAP certified analytes can be found in the
certifications section at www.alsglobal.com, or at the accreditation body’s website.

Each of the certifications listed above have an explicit Scope of Accreditation that applies to specific
matrices/methods/analytes; therefore, please contact the laboratory for information corresponding to a
particular certification.




                         RIGHT SOLUTIONS | RIGHT PARTNER


                                                  3 of 12
                  Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 153 of 173 PageID #: 171


                                                                         ALS ENVIRONMENTAL

                                                              DETAIL SUMMARY REPORT
Client:                      RTP Environmental Associates, Inc.                                  Service Request: P1904155
Project ID:                  Brookhaven Landfill Gas / BRKNH2S




                                                                                                             TO-3 Modified - C1C6+ Bag



                                                                                                                                                                       ASTM D 5504-12 - H2S Bag
                                                                                                                                         3C Modified - Fxd Gases Bag
Date Received:               7/16/2019
Time Received:               09:15




                                                                  Date        Time
Client Sample ID                  Lab Code          Matrix      Collected    Collected
BRKN-MH                          P1904155-001           Air      7/15/2019     10:30                            X                           X                            X
BRKN-IN                          P1904155-002           Air      7/15/2019     10:30                            X                           X                            X
BRKN-OUT                         P1904155-003           Air      7/15/2019     10:30                            X                           X                            X




          P1904155_Detail Summary_1907291401_RG.xls - DETAIL SUMMARY
                                                                                       4 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 154 of 173 PageID #: 172
5 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 155 of 173 PageID #: 173

                                                                                       ALS Environmental
                                                                              Sample Acceptance Check Form
  Client: RTP Environmental Associates, Inc.                                                                               Work order:          P1904155
 Project: Brookhaven Landfill Gas / BRKNH2S
 Sample(s) received on: 7/16/2019                                                                             Date opened: 7/16/2019                by:     ADAVID

Note: This form is used for all samples received by ALS. The use of this form for custody seals is strictly meant to indicate presence/absence and not as an indication of
compliance or nonconformity. Thermal preservation and pH will only be evaluated either at the request of the client and/or as required by the method/SOP.
                                                                                                                                                              Yes      No        N/A
     1      Were sample containers properly marked with client sample ID?                                                                                                      
     2      Did sample containers arrive in good condition?                                                                                                                    
     3      Were chain-of-custody papers used and filled out?                                                                                                                  
     4      Did sample container labels and/or tags agree with custody papers?                                                                                                 
     5      Was sample volume received adequate for analysis?                                                                                                                  
     6      Are samples within specified holding times?                                                                                                                        
     7      Was proper temperature (thermal preservation) of cooler at receipt adhered to?                                                                                     

     8      Were custody seals on outside of cooler/Box/Container?                                                                                                             
                             Location of seal(s)?                                                        Sealing Lid?                                                          
            Were signature and date included?                                                                                                                                  
            Were seals intact?                                                                                                                                                 
     9        Do containers have appropriate preservation, according to method/SOP or Client specified information?                                                            
            Is there a client indication that the submitted samples are pH preserved?                                                                                          
            Were VOA vials checked for presence/absence of air bubbles?                                                                                                        
            Does the client/method/SOP require that the analyst check the sample pH and if necessary alter it?                                                                 
    10      Tubes:           Are the tubes capped and intact?                                                                                                                  
    11      Badges:                     Are the badges properly capped and intact?                                                                                             
                                        Are dual bed badges separated and individually capped and intact?                                                                      
      Lab Sample ID                         Container                  Required              Received           Adjusted   VOA Headspace              Receipt / Preservation
                                          Description                     pH *                   pH                pH      (Presence/Absence)              Comments
P1904155-001.01                    1 L Zefon Bag
P1904155-002.01                    1 L Zefon Bag
P1904155-003.01                    1 L Zefon Bag




    Explain any discrepancies: (include lab sample ID numbers):




   RSK - MEEPP, HCL (pH<2); RSK - CO2, (pH 5-8); Sulfur (pH>4)



          P1904155_RTP Environmental Associates, Inc._Brookhaven Landfill Gas _ BRKNH2S.xls - Page 1 of 1                                                    7/29/2019 3:47 PM
                                                                                                    6 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 156 of 173 PageID #: 174

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-MH                                                                         ALS Project ID: P1904155
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1904155-001


Test Code:                EPA Method 3C Modified                                               Date Collected: 07/15/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 07/16/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 7/16/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.05           0.10
 7782-44-7                Oxygen*                                                         4.84           0.10
 7727-37-9                Nitrogen                                                        39.9           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          29.3          0.10
 124-38-9                 Carbon Dioxide                                                   24.9          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1904155_3C_1907230932_SC.xls - Sample                                                                 3C_ALL_6.XLS - Page No.:
                                                                7 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 157 of 173 PageID #: 175

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-IN                                                                         ALS Project ID: P1904155
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1904155-002


Test Code:                EPA Method 3C Modified                                               Date Collected: 07/15/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 07/16/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 7/16/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.42           0.10
 7782-44-7                Oxygen*                                                         3.97           0.10
 7727-37-9                Nitrogen                                                        36.1           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          30.5          0.10
 124-38-9                 Carbon Dioxide                                                   28.1          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1904155_3C_1907230932_SC.xls - Sample (2)                                                             3C_ALL_6.XLS - Page No.:
                                                                8 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 158 of 173 PageID #: 176

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: BRKN-OUT                                                                        ALS Project ID: P1904155
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                              ALS Sample ID: P1904155-003


Test Code:                EPA Method 3C Modified                                               Date Collected: 07/15/19
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: 07/16/19
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 7/16/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:      0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result            MRL                       Data
                                                                                       %, v/v            %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                        1.30           0.10
 7782-44-7                Oxygen*                                                         4.98           0.10
 7727-37-9                Nitrogen                                                        38.5           0.10
 630-08-0                 Carbon Monoxide                                                         ND     0.10
 74-82-8                  Methane                                                          29.0          0.10
 124-38-9                 Carbon Dioxide                                                   26.2          0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1904155_3C_1907230932_SC.xls - Sample (3)                                                             3C_ALL_6.XLS - Page No.:
                                                                9 of 12
           Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 159 of 173 PageID #: 177

                                                    ALS ENVIRONMENTAL

                                                       RESULTS OF ANALYSIS
                                                               Page 1 of 1


Client:                   RTP Environmental Associates, Inc.
Client Sample ID: Method Blank                                                                  ALS Project ID: P1904155
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                            ALS Sample ID: P190716-MB


Test Code:                EPA Method 3C Modified                                               Date Collected: NA
Instrument ID:            HP5890 II/GC1/TCD                                                     Date Received: NA
Analyst:                  Gilbert Gutierrez                                                    Date Analyzed: 7/16/19
Sample Type:              1 L Zefon Bag                                                    Volume(s) Analyzed:     0.10 ml(s)
Test Notes:




   CAS #                  Compound                                                     Result           MRL                       Data
                                                                                       %, v/v           %, v/v                   Qualifier
 1333-74-0                Hydrogen                                                              ND      0.10
 7782-44-7                Oxygen*                                                               ND      0.10
 7727-37-9                Nitrogen                                                              ND      0.10
 630-08-0                 Carbon Monoxide                                                       ND      0.10
 74-82-8                  Methane                                                               ND      0.10
 124-38-9                 Carbon Dioxide                                                        ND      0.10

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 * = The oxygen result may include argon due to coelution. Ambient air includes 0.93% argon.




       P1904155_3C_1907230932_SC.xls - MBlank                                                                3C_ALL_6.XLS - Page No.:
                                                                10 of 12
              Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 160 of 173 PageID #: 178

                                                                  ALS ENVIRONMENTAL

                                                                     RESULTS OF ANALYSIS
                                                                              Page 1 of 1


Client:                    RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                                          ALS Project ID: P1904155

                                                                      Hydrogen Sulfide

Test Code:                 ASTM D 5504-12
Instrument ID:             Agilent 6890A/GC13/SCD                                                            Date(s) Collected: 7/15/19
Analyst:                   Wade Henton                                                                         Date Received: 7/16/19
Sample Type:               1 L Zefon Bag(s)                                                                    Date Analyzed: 7/16/19
Test Notes:




                                                         Injection
Client Sample ID                         ALS Sample ID   Volume        Time            Result        MRL            Result        MRL                    Data
                                                          ml(s)      Analyzed          µg/m³         µg/m³          ppbV          ppbV                  Qualifier
BRKN-MH                                   P1904155-001    0.020       12:13        3,100,000          350       2,200,000          250                    H1
BRKN-IN                                   P1904155-002    0.020       13:00        3,500,000          350       2,500,000          250                    H1
BRKN-OUT                                  P1904155-003    0.020       13:17        2,800,000          350       2,000,000          250                    H1
Method Blank                              P190716-MB       1.0        07:57                     ND    7.0                    ND    5.0

 ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
 MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.
 H1 = Sample analysis performed past holding time. See case narrative.




          P1904155_ASTM5504_1907290918_SC.xls - Sulfur                                                                       20SULFUR.XLS   -   Page No.:
                                                                               11 of 12
          Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 161 of 173 PageID #: 179

                                                        ALS ENVIRONMENTAL

                                                          RESULTS OF ANALYSIS
                                                                Page 1 of 1


Client:                  RTP Environmental Associates, Inc.
Client Project ID: Brookhaven Landfill Gas / BRKNH2S                                        ALS Project ID: P1904155

                                          Total Gaseous Nonmethane Organics (TGNMO) as Methane

Test Code:               EPA TO-3 Modified
Instrument ID:           HP5890 II/GC8/FID                                                 Date(s) Collected: 7/15/19
Analyst:                 Gilbert Gutierrez                                                   Date Received: 7/16/19
Sampling Media:          1 L Zefon Bag(s)                                                    Date Analyzed: 7/16/19
Test Notes:




                                                                Injection
Client Sample ID                       ALS Sample ID             Volume         Result           MRL                              Data
                                                                 ml(s)          ppmV             ppmV                            Qualifier

BRKN-MH                                 P1904155-001              0.10        3,700                10
BRKN-IN                                 P1904155-002              0.10        3,200                10
BRKN-OUT                                P1904155-003              0.10        2,900                10
Method Blank                            P190716-MB                1.0                 ND           1.0

ND = Compound was analyzed for, but not detected above the laboratory reporting limit.
MRL = Method Reporting Limit - The minimum quantity of a target analyte that can be confidently determined by the referenced method.




     P1904155_C1-C6_1907230917_SC.xls - TO-3                                                                  TO3_C1C6.XLS - Page No.:
                                                                 12 of 12
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 162 of 173 PageID #: 180




                         U.S. v. Town of Brookhaven (E.D.N.Y.)
                                  Consent Judgment
                                     Appendix B
                         Surface Methane Monitoring Protocol
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 163 of 173 PageID #: 181




                         U.S. v. Town of Brookhaven (E.D.N.Y.)
                                   Consent Judgment
                                     Appendix C
                     Summary of Supplemental Environmental Project
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 164 of 173 PageID #: 182




                        Brookhaven Supplemental Environmental Project:

  The Town will implement a Supplemental Environmental Project (“SEP”) consisting of the
  installation of a solar energy conversion system on the Town’s mechanics garage and repair shop
  (“Shop”). The system will include solar panels to be installed on the Shop roof, an inverter, and
  other components needed to power the Town’s operations. The system is projected to be
  approximately 120 kW (DC) and to include 350 solar panels. The Town anticipates the renewable
  energy equipment will consist of the following (estimated costs are in parentheses):

                   Modules/Panels ($62,000)
                   Inverters ($14,000)
                   Racking ($18,000)
                   Balance of Equipment ($45,000)
                   Freight/Shipping ($15,000)
                   Design Engineering, Procurement and Construction Support Services ($25,000)
                   Construction Scope ($126,000)

  The SEP will reduce emissions associated with the generation of electricity through
  conventional means, including SO2 (nexus to some of the violations in this matter). The
  emissions reduction from the SEP are in the same airshed impacted by the violations at the
  landfill. The estimated price for the purchase and installation of the system is $305,000.
  Because of permitting and construction timeframes it may take up to 35 months to complete
  the SEP.




                                                                                    3481053.1 1/14/2020
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 165 of 173 PageID #: 183




  Surface Emission Monitoring Protocol
  Town of Brookhaven Landfill



  Town of Brookhaven
  1 Independence Hill
  Farmingville, New York, 11738
  631-451-9013




                                                      07217152.00 | September 19, 2019




                                                          4 Executive Boulevard, Suite 303
                                                                  Suffern, New York 10901
                                                                             845-357-1510
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 166 of 173 PageID #: 184




                                                               Table of Contents

  Section                                                                                                                                              Page

  1     Introduction...................................................................................................................................... 1
  2     SEM Protocol ................................................................................................................................... 1
        General ............................................................................................................................................... 1
        SEM Approach .................................................................................................................................... 1
        SEM Equipment.................................................................................................................................. 2
        Acceptable Meteorological Conditions ............................................................................................. 2
        Pre-SEM Equipment Calibration and Checks ................................................................................... 2
        SEM Performance .............................................................................................................................. 2
        SEM Rechecks.................................................................................................................................... 3
        SEM Confirmed Exceedance Remedy............................................................................................... 4
        SEM for Closed Portions of the Landfill ............................................................................................ 4
  3     SEM Recordkeeping and Reporting ................................................................................................ 5


  Appendices

  Appendix A        SEM Path Plan




  Surface Emission Monitoring Protocol                                                                                       www.scsengineers.com
                                                                               i
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 167 of 173 PageID #: 185




  1       INTRODUCTION
  At the request of the U.S. Environmental Protection Agency (EPA), the Town of Brookhaven (Town)
  has prepared this Surface Methane Monitoring Protocol (SEM Protocol) for Cells 1-6 at the Town of
  Brookhaven Landfill and Recycling Area (Landfill) located in Yaphank, New York. Pursuant to
  6 NYCRR Part 208, the gas collection and control system (GCCS) at a municipal solid waste (MSW)
  landfill must be installed and operated so that the surface methane concentration is less than
  500 parts per million (ppm) above background, as measured during surface emission monitoring
  (SEM). This SEM Protocol is prepared to fulfill Clause V.23 of the Consent Judgment (Consent
  Judgment) between the U.S. Environmental Protection Agency (US EPA) and the Town.

  When approved, this SEM Protocol will supercede the October 2002 SEM protocol for Cells 1-4 at the
  Landfill that was developed by RTP Environmental Associates, Inc. (RTP) on behalf of the Town and
  approved by the New York State Department of Environmental Conservation (NYSDEC). A GCCS
  Design Plan, prepared by Fred L. Wehran, Jr., PE and dated September 2016 (2016 GCCS Design
  Plan) included provisions relative to the performance of SEM. In response to Clause V.14.b of the
  Consent Judgment, an updated GCCS Design Plan (2019 GCCS Design Plan) will be prepared and
  submitted under separate cover, which will supercede the 2016 GCCS Design Plan. The 2019 GCCS
  Design Plan will include this SEM Protocol as an attachment.

  2       SEM PROTOCOL
  GENERAL
  This protocol meets the provisions of 6 NYCRR Part 208, Subparts 4(d) and (g), 6(c) and (d) and 7(f),
  and describes the specific SEM procedures to be employed over the surface of Cells 1-6 of the
  Brookhaven Landfill.

  The Landfill currently has six (6) cells. Cells 1-4 contain primarily MSW. Active landfilling in this group
  of cells ceased in 1996 and a permanent cap has been installed. Cells 5 and 6 contain solid waste
  consisting primarily of construction and demolition debris (C&D), alternative daily cover material
  (ADCM) and incinerator ash. Cell 5 is permanently capped. Active landfilling and capping is
  occurring in Cell 6. Portions of Cell 6 have been permanently capped. Some portions of Cell 6 are
  installed above portions of Cells 1-4, but are hydraulically separated from Cells 1-4 by the Cell 1-4
  cap and the Cell 6 liner system.

  SEM in Cells 1-4 was first conducted in December 2002. After the first full year of quarterly SEM, the
  Town requested a reduction in the frequency of SEM events from quarterly to annually. NYSDEC
  granted the reduction in monitoring frequency because no methane concentration at any of the
  monitoring location points had exceeded 500 ppm methane. Accordingly, since 2004, the Town has
  conducted annual SEM over Cells 1-4, for portions that are not overlain by Cell 6. Quarterly SEM for
  Cells 5-6 began in February/March 2012.

  SEM APPROACH
  SEM will be conducted quarterly in accordance with the requirements of 6 NYCRR Part 208. In
  accordance with Part 208.4(d), surface methane concentrations will be monitored along the entire
  perimeter of the collection area and along a pattern that traverses the Landfill at 30 meter intervals.
  Areas where visual observations indicate the potential for elevated concentrations of landfill gas,
  such as distressed vegetation, cracks or seeps in the cover, will also be monitored. Landfill gas well

  Surface Emission Monitoring Protocol                                               www.scsengineers.com
                                                       1
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 168 of 173 PageID #: 186




  casing penetrations through waste cover will also be monitored, but other cover penetrations such
  as survey stakes, fencing or litter fencing, flags, signs, trees, and utility poles will not be monitored.
  Areas with steep slopes or other dangerous areas will be excluded from SEM. These areas include:
  interior haul roads; working areas or working face; slopes steeper than or equal to 3:1; and, areas
  where the landfill cover material has been exposed for the express purpose of installing, expanding,
  replacing, or repairing components of the landfill gas, leachate, or gas condensate collection and
  removal systems.

  The plan included in Appendix A indicates the SEM path for Cells 1-6. Field personnel will navigate
  along the anticipated walking path to each point and record a measurement at 30m intervals.

  SEM EQUIPMENT
  The equipment to be used for SEM will include a portable analyzer conforming to the specifications
  provided in Method 21 of 40 CFR Part 60, except that methane is substituted for volatile organic
  compounds (VOC). The portable analyzer will have a methane measurement range of 0-50,000 ppm
  with an accuracy of ±2.5 ppm.

  ACCEPTABLE METEOROLOGICAL CONDITIONS
  SEM will be performed during typical meteorological conditions as prescribed in
  6 NYCRR Part 208.6(c)(3). SEM events will not be performed on days with precipitation or strong
  winds. Following each monitoring effort, meteorological data from the closest airport
  (i.e., Brookhaven Airport in Shirley, NY) will be downloaded for the SEM event day(s) and included in
  the corresponding SEM report.

  PRE-SEM EQUIPMENT CALIBRATION AND CHECKS
  For SEM, the field team will be trained on all instrument operations, calibrations, program objectives
  and health and safety. Prior to each SEM event, the portable analyzer will be calibrated by trained
  personnel. Certified zero gas and a calibration gas of 500 ppm methane will be used to check the
  precision and response time of the portable analyzer against the specifications in Method 21 prior to
  the start of every SEM event. If the instrument fails calibration or response time checks, the
  instrument will not be used for the SEM event.

  SEM PERFORMANCE
  The calibrated and checked portable analyzer will be used to first determine the background
  methane concentration by recording measurements upwind and downwind of the Landfill. The
  upwind concentration will be logged as the background methane concentration. At each SEM point,
  inlet of the portable analyzer will be held within 5-10 centimeters of the Landfill surface. The
  methane concentration, if any, will be recorded once the portable analyzer has sampled in excess of
  the measured response time as determined prior to each SEM event. The maximum observed
  concentration and SEM point identification will be recorded. This process will be repeated for each
  individual monitoring point.

  For SEM points with methane concentrations exceeding 500 ppm, above-grade landmarks
  (e.g., nearby landfill gas collectors) will be recorded, and the location of the exceedance will be
  marked for performance of SEM re-checks.



  Surface Emission Monitoring Protocol                                               www.scsengineers.com
                                                       2
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 169 of 173 PageID #: 187




  SEM RECHECKS
  SEM rechecks/re-monitoring will be performed in accordance with 6 NYCRR Part 208.6(c)(4) as
  follows:

          “(4) Any reading of 500 parts per million or more above background at any location shall be
          recorded as a monitored exceedance and the actions specified in subparagraphs (i) through
          (v) of this paragraph shall be taken. As long as the specified actions are taken, the
          exceedance is not a violation of the operational requirements of section 208.4(d) of this Part.

                  (i) The location of each monitored exceedance shall be marked and the location
                  recorded.

                  (ii) Cover maintenance or adjustments to the vacuum of the adjacent wells to
                  increase the gas collection in the vicinity of each exceedance shall be made and the
                  location shall be re-monitored within 10 calendar days of detecting the exceedance.

                  (iii) If the re-monitoring of the location shows a second exceedance, additional
                  corrective action shall be taken and the location shall be monitored again within
                  10 days of the second exceedance. If the re-monitoring shows a third exceedance for
                  the same location, the action specified in subparagraph (v) of this paragraph shall be
                  taken, and no further monitoring of that location is required until the action specified
                  in subparagraph (v) of this paragraph has been taken.

                  (iv) Any location that initially showed an exceedance but has a methane
                  concentration less than 500 ppm methane above background at the 10-day
                  re-monitoring specified in subparagraph (ii) or (iii) of this paragraph shall be
                  re-monitored one month from the initial exceedance. If the one-month re-monitoring
                  shows a concentration less than 500 parts per million above background, no further
                  monitoring of that location is required until the next quarterly monitoring period. If the
                  one-month re-monitoring shows an exceedance, the actions specified in
                  subparagraph (iii) or (v) of this paragraph shall be taken.

                  (v) For any location where monitored methane concentration equals or exceeds 500
                  parts per million above background three times within a quarterly period, a new well
                  or other collection device shall be installed within 120 calendar days of the initial
                  exceedance. An alternative remedy to the exceedance, such as upgrading the blower,
                  header pipes or control device, and a corresponding timeline for installation may be
                  submitted to the department for approval.”

  The following variance to the SEM recheck procedures of 6 NYCRR Part 208.6(c)(iii) and (iv) is
  proposed:

          The Town will operate with a variance to the 10-day Surface Emissions Re-monitoring Event
          (REM) window allotted for adjustments to the cover and/or GCCS. Industry experience with
          NSPS facilities suggests that this 10-day time frame may not be reasonable to effect
          comprehensive repairs during all quarters of a typical year. For example, if the facility
          experiences precipitation events following a surface scan, it may take several days or even
          weeks for the side slopes of the landfill to dry out enough to support construction equipment
          for cover repairs. If the side slopes are not completely dry, the repair equipment could cause

  Surface Emission Monitoring Protocol                                              www.scsengineers.com
                                                      3
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 170 of 173 PageID #: 188




          greater damage to the final and/or intermediate cap (and subsequently higher emissions)
          than the original erosion or crack. Poor weather conditions can prevent cover maintenance,
          causing the follow-up REM events 10 days later to automatically fail. This can ultimately force
          a facility to install an unnecessary LFG collection device when all that was required was time
          to effect a cover repair.

          For this reason, the 10-day REM event time frame will be extended by an additional two (2)
          weeks, in the event of bad weather conditions after a quarterly SEM event. The Town can
          obtain this two-week extension automatically upon providing the department with the
          following written information:

                     The date of the initial quarterly SEM event.
                     The date of the inclement weather event.
                     Description of inclement weather event.
                     The name of the responsible sampling technician.

          Please note that a copy of this information will also be maintained in the Town’s files.

  SEM CONFIRMED EXCEEDANCE REMEDY
  6 NYCRR Part 208.6(c)(4)(v) requires the landfill owner or operator to take corrective measures to
  remedy any monitored surface methane concentration that equals or exceeds 500 parts per million
  (ppm) above background. The Town will perform the initial surface emission monitoring (SEM) events
  and the 10-day and 30-day re-monitoring events in accordance with Subpart WWW and Section
  5.2.3 of this variance Section. If the 30-day re-monitoring does not demonstrate compliance with the
  500 ppm standard, corrective measures may include corrective actions to the GCCS other than the
  installation of additional LFG collection devices. These corrective actions could include, but are not
  limited to, one or more of the following:

      a. Adjustment/installation/upgrades to the blower/flare equipment (variable frequency drive
         (VFD) adjustments, bigger blowers, larger flare, additional blowers, etc.);
      b. Re-drilling or installation of additional/replacement gas collection devices;
      c. Repair of landfill cap to lessen the chance of encountering ambient air;
      d. Adjust/repair/replace header, valves; and,
      e. Rebalance the GCCS so as to vary the gas flow and vacuum at select gas collectors, as
         necessary.

  Other actions that result in the remediation of an exceedance within the 120-day time frame would
  also be covered under this alternative. Any enhancements made to the existing GCCS will be
  documented in the semi-annual reports required under the Town’s Title V air permit. Please note that
  the Town will be proactively implementing this variance to make certain that exceedances are
  addressed as expeditiously as possible. In the event that the GCCS cannot be brought back into
  compliance during the 120-day assessment period, the Town will submit an extended compliance
  schedule for review and approval by the department within 90 days of the initial exceedance.

  SEM FOR CLOSED PORTIONS OF THE LANDFILL
  Any portions of the Town’s landfill that have been certified closed or have been closed and capped in
  accordance with the cover conditions contained in the 2019 GCCS Design Plan will be considered a


  Surface Emission Monitoring Protocol                                             www.scsengineers.com
                                                     4
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 171 of 173 PageID #: 189




  closed landfill for SEM events. These closed portions of the Landfill will be monitored in accordance
  with 6 NYCRR Part 208.7(f), which states the following:

          “…Any closed landfill that has no monitored exceedances of the operational standard in
          three consecutive quarterly monitoring periods may skip to annual monitoring. Any methane
          reading of 500 ppm or more above background detected during the annual monitoring
          returns the monitoring frequency for that landfill to quarterly monitoring.”

  3       SEM RECORDKEEPING AND REPORTING
  SEM data records and corrective actions taken will be kept onsite for agency review. The results from
  each SEM event will be included in semi-annual NSPS reports.




  Surface Emission Monitoring Protocol                                            www.scsengineers.com
                                                    5
Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 172 of 173 PageID #: 190




                                          Appendix A

                                         SEM Path Plan




  Surface Emission Monitoring Protocol                        www.scsengineers.com
                                                                                                                                                                                             80


                                                                                                                                                                 80




                                                                                         70
                                                                              70


                                 70




                                                                                                                                                                                                                 70




         70
          60
          50
                                                                                                                                                                                                                          80




                      70
                      80
                               100
                                                             180

                                                       160
                                                                   200




                                                140
                                          120
                                                                              230
                                                                              240
                                                                              250
                                                                                                                                                                                                                      E




                     70
                                                                                                                                                                                                                                     70




                                                                                                                                                                                                                                          60


                                                                                                                                                                                                                                                50




                60
           50
                          70
                                                                                                                                                                                                                                               40




    70
                                     80
                                                                                                                                                                                                                                                            40




                                                                                                                                 240
                                                                                                                                       230
                                                                                                                                             220




                                                                                                                      250
                                                                                                                                                    200
                                                                                                                                                          180
                                                                                                                                                                160
                                                                                                                                                                      150
                                                                                                                                                                            130
                                                                                                                                                                                  110
                                                                                                                                                                                   90
                                                                                                                                                                                  100




                                                       80
                                                                                                                                                                                                  50




                                                                                                                                                                                        70
                                                                                                                                                                                        60
                                                                                                                                                                                                       40




                                                                                                                                                                                                                                                     30
                                                               70




                                                                                                                                                                                                            40




                          60                                                   70
                                                                                                                                                                                                                                                                                                                         40




                                                                                                                                                                                                        30
                                                                                                                                                                                                                                                     Case 2:20-cv-04522-SJF-AYS Document 2 Filed 09/24/20 Page 173 of 173 PageID #: 191




                                                                                                                                                   30
                                                                         60




                                                                               50
                                                      50




                                                                                    40                                                                                                       30
                                                                                                                            30
                                                                                                                                                                                             30




                                                                                                                                                                30
                                                                                                                                                                                                                               100




                SCS ENGINEERS                                                                                                                                                     SEM PLAN
                STEARNS, CONRAD AND SCHMIDT
1




                CONSULTING ENGINEERS, INC.
                                                                                               TOWN OF BROOKHAVEN
                4 EXECUTIVE BLVD. SUITE 303, SUFFERN, NY 10901DEPT.                           OF SUSTAINABILITY & MATERIALS MNGT.
                PH. (845) 357-1510 FAX. (845) 357-1049
                                                                                                   350 HORSEBLOCK RD                                              2019 SEM PROTOCOL
1




                                                                                                  BROOKHAVEN, NY 11719                                           BROOKHAVEN LANDFILL
